          Tab 21



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 1 of 60
                                                                                                                          CHAPTER            32    BIOLOGICAL             ENVIRONMENT
                                                                                                                                                                   321      VEGETATION



  The King         Cove Corporation                   lands      near     Mortensens              Lagoon          likely           have more             human            traffic


  because of        the    nearby roads and an                    old airstrip             Former         military activity                      at this     site    also

  contributes        to the     likelihood            that    these lands            may have            invasive             species         present


  3217              Proposed             Land Exchange Parcel and Project                                        Site         Summaries


  Road Corridors

  The Izembek             National Wildlife                  Refuge       area       proposed            for   exchange                is   on    the    isthmus between

  Kinzarof Lagoon               and Izembek                 Lagoon Roughly                      the eastern           half        of    the   isthmus             has    more

  herbaceousdominated wetlands                               than     moist dwarf shrubdominated                                       upland           On    the    western           half

  the proportion           of upland           moist dwarf shrub                 habitat          is   much higher

  The herbaceousdominated wetlands                                    are a     mix of lowland wet sedge meadow                                            and lowland wet

  low sedgescrub                The upland             areas tend         to   be dominated                by     ericaceous                 shrubs        and dwarf willows

  These upland            types      include      upland          moist dwarf scrub upland                             moist low scrub and upland                                     moist

  meadow

  The    area also        includes        the    lakepond             land     cover type              The prevalence                       of ponds         and     lakes       is



  highest     about       midway between                    Izembek         and Kinzarof                 lagoons

  The    adjacent         Izembek         Lagoon        contains          one of the             largest eelgrass                  Zostera           marina beds                 in the

  world and         the    largest       in   North America Service                          1998c and               is   a   Ramsardesignated Wetland                                   of

  International           Importance            Discussion             on      the   Ramsar            designation                is
                                                                                                                                       provided          in Section             3222
  Wetlands              The    adjacent         Kinzarof          Lagoon        also        contains           eelgrass            However               no       eelgrass       beds     are

  within     the    proposed         exchange           areas

  No    active     roads       or   development              are in the        parcels           proposed         for      exchange                However               prior to the

  area   becoming           a national wildlife                  refuge        the    area       had more            active        use and           some former
  primitive        roads      and    trails     are    used by animals and people                               as   evidenced                by offroad                 vehicle

  tracks     In    addition         since      2006         after the       partial        completion of              the      road along               the       east    side   of Cold

  Bay      numerous           allterrain vehicle                 tracks     have been observed                       and documented                        Sowl 2011f
  extending        out from         the      Northeast           Terminal        site      and approximately 4                          miles inland               from        the    coast

  This     recent    allterrain vehicle                use has been             concentrated               on wet             or   moist graminoid areas                              likely

  due    to ease     of    travel     on      these    cover types              Multiple           tracks       indicating               frequent          passages            are

  concentrated            within     the      Izembek Wilderness along                            the    east side            of Kinzarof               Lagoon           and

  extending        to    the northeast           into the        Joshua Green River watershed


  The Izembek             National           Wildlife        Refuge       flora      is    of    considerable             phytogeographic                         geographic
  distribution          of plant species               interest       because         it   occurs        along       the southern                 margin of              the   Bering
  Land Bridge            at the eastern          end of the           Aleutian             Islands       this region functions                          as   an important

  bridge for dispersal                   A    total   of 339       native      plant species              have been                identified within                     the refuge

  boundaries        Talbot Talbot                     and    Schofield         2006 A             list    of Izembek                   National         Wildlife           Refuge

  plants    is   contained          in   Appendix            D   of   the    Izembek National                    Wildlife              Refuge       Comprehensive
  Conservation Plan Service                           1985a

  The    species        data   for the        Izembek National                  Wildlife          Refuge         has been analyzed                           in   published

  reports that          categorized           vascular        plant distribution                 patterns        from         a    circumpolar                North         American
  and Alaskan perspective                       The    native         flora    of    the    Izembek National                           Wildlife         Refuge           primarily

  includes       species       of circumpolar                38    percent            eastern          Asian     23        percent Eurasian                         18      percent
  and North American                     13    percent           distribution             The most important                           longitudinal           distributional




  IZEMBEKNATIONAL               WILDLIFE         REFUGE                                    341
  LAND EXCHANGFIROAD CORRIDOR                           EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 2 of 60
                                                                                                        CHAPTER       32    BIOLOGICAL        ENVIRONMENT
                                                                                                                                                324       BIRDS




  324         Birds


  The Izembek National                Wildlife      Refuge       and     the   Izembek        State     Game Refuge were                 created     to

  conserve       areas   with    outstanding         wildlife       habitat      especially those             with value       for   migratory birds
  One hundred         eighty species           including recognized subspecies of birds have been recorded                                               on   or


  adjacent     to the    4   refuge    units    administered           by Izembek National                Wildlife          Refuge     Table        3212
  including      lands    from Alaska Peninsula                  National Wildlife             Refuge These             lands      and   waters      are in        a

  strategic      location for      waterfowl and            shorebird        migration routes            including          birds    migrating       from

  the   North American            Pacific      East    AsianAustralasian                   and West      Pacific       Flyways Service               1985b

  The    close   proximity of Izelnbek               Lagoon         and Cold          Bay   coastal     wetlands           including       Kinzarof

  Lagoon      plays      an important         role in     why    this area       is   so    important     the       tides   and icesea         conditions

  on    the north   and      south    sides    of   the   Izembek isthmus               are not    synchronous thereby allowing                          birds

  the   opportunity       to    select the     most    beneficial         habitat      available      as conditions deteriorate                or

  improve on one             side or the      other Although             vegetative         and   habitat conditions are not                  the   same on
  the   Izembek     Lagoon        and Cold          Bay     sides   of   the   isthmus        the availability         of    alternative       foraging

  and    resting areas        adds    great   value       for   many     species       of waterfowl and shorebirds The importance

  of the   area to several         particular       species      was recognized              by   the designation           of the Izembek

  National       Wildlife      Refuge     and   the    Izembek           State   Game Refuge            as the      one of     the   first    Wetland         of

  International       Importance          in the    US       under     the     Ramsar       Convention         in    1986 and        a globally


  Important Bird Area             by   the    American Bird Conservancy                       in   2001

  The Izembek         National Wildlife             Refuge       conducted            a Biological       Program Review               in     2004   Sowl
  2004 which         described         the status      of   birds    and     their habitats        on   the   4   units     of the Izembek

  National       Wildlife      Refuge     and   identified          species      of   conservation        concern           Sitkinak       Island    within

  the   Alaska Maritime           National      Wildlife         Refuge        also    contains     intact habitat           for   numerous         bird


  species     several        of which     are discussed          in this section            However       inventories          and    studies       of

  Sitkinak Island bird populations                    are   very limited




  IZEMBEKNATIONAL              WILDLIFE    REFUGE                            3105
  LAND EXCHANGEROAD CORRIDOR                     EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 3 of 60
                                                                                                                                  CHAPTER          32     BIOLOGICAL             ENVIRONMENT
                                                                                                                                                                                     324      BIRDS




  1990           Both forms use                    the   Izembek Lagoon                      area   during           spring           and   fall    migrations               Reed       Stehn
  and       Ward 1989

  Izembek            Lagoon            and nearby              coastal       areas support             almost            all    of the       Pacific       Flyway Brant                 during

  spring         and     fall    migrations               where        they       feed    on    the    extensive               eelgrass        beds and               other     marsh        plants




  midAugust
  Reed        et    al      1998            The    nutrientrich              eelgrass          allows       the      Brant        to replenish             and        build      up energy
  reserves          necessary               for   long migration                  flights     and breeding                efforts           Spring migrants begin                       to

  arrive at         Izembek Lagoon                       in April       and remain              for    up      to    3   weeks By midMay most Brant have
  departed           for northerly                breeding grounds                   Sowl 2004                   Fall     migrants begin                  to arrive          in

                   and remain               for    up    to 8    weeks The               concentration                   of Brant peaks              in late          September          and

  most       depart         abruptly             in late   October           or early        November                Sow              2004         The    fall
                                                                                                                                                                      migrations        of

  Graybellied and Black Brant                                   at   Izembek            Lagoon        overlap but Graybellied                                  primarily          use   the

  northern portion                     of Izembek Lagoon                      and     adjacent            Bay while Black Brant
                                                                                                       parts         of Moffet                                                          are

  found throughout                      the      remainder of               the    lagoon Reed Stehn and Ward 1989

  Most of the Black Brant                              population            migrates         nonstop          across          the     ocean       to    western           Mexico        a


  flight      of about           3300 miles                during           which       they    lose     more            than     30 percent            of     their       body weight

  Dan 1992 However a relatively small part of the population remains to winter on lzembek
  Lagoon Historically overwintering geese have numbered less than 10000 birds Sow 2004
  However since 2001 the number of Brant wintering in the Izembek Lagoon has averaged nearly
  20000 with                a    peak       in    2007 of        40000 which                   represents             nearly          30    percent        of all       Pacific        Flyway
  Brant Collins and                         Trost      2010           Graybellied Brant                   nesting              in the       Canadian           Arctic        have been

  tracked          with     radio transmitters into                         Izembek Lagoon                     during          fall
                                                                                                                                       migration          CWSWC                   2009 but
  it   is   not    known          if   they comprise                 a portion          of   this wintering                population Taylor and Sowl                               2008
  Ward        et    al      2009a           evaluated           whether            climate      warming     may be contributing to                                     the   increasing

  size      of   the     overwintering                   population           at    Izembek           Lagoon They found increased                                       surface        air


  temperatures            1964 a 23 percent
                                since                                             reduction         in freezing                degree days and                   a    34   percent      decline

  in the      number of days when ice cover                                       prevents      birds       from          accessing           food resources                     They        also

  found       that       the    number of days of                      strong       northwesterly                winds          in    November               which provide

  tailwinds           favorable             to    migration            is   strongly influenced                     by    the Pacific              Decadal            Oscillation        and

  has       generally declined                     over    the       years        Combined with                  the     changes            in availability                of eelgrass

  these       changes           in     wind       characteristics             may be why more Brant                               are      remaining             at   Izembek          Lagoon
  and       adjacent        embayments                   over     the winter            Ward        et    al     2009a Sedinger                         et al     2011           examined

  the       importance            of wintering             habitat quality               on    reproductive                    success       of Brant            in    subsequent            years

  and found            that      successful              breeders           were     more      likely       to      choose            higher quality winter                     habitats       that

                       their reproductive                      success in the future
  improved

  Izembek Lagoon                       is   the preferred winter habitat                            but   it    is   shallow and               will      often        freeze         thereby

  becoming             unavailable                to    Brant        Kinzarof           Lagoon Hook Bay and                                 other       open      areas         on   the Pacific

  side       of the peninsula                    are also      used by Brant                 in the    winter            especially           when Brant                are displaced

  from Izembek                   Lagoon            by    ice    or   poor weather
                                                                                               and     tides         Sowl 2004                ADFG                2010i

  The land           parcels           considered              in the   EIS vary             in their     value          to    migratory and                 resident           Brant

  Figure           3212              High use            areas consist             of   the waters          and          adjacent          coasts       of Izembek               and

  Kinzarof lagoons                          The Kinzarof Lagoon                       parcel     also       includes             high use areas                  The road            corridors

  Mortensens                Lagoon           parcel        and King           Cove Corporation                       selected           lands       have       little      or   no use by

  Brant          except         for flyovers             between            Izembek          and Kinzarof lagoons                            The        rest   of     the parcels

  receive          little   or    no use by Brant




   IZEMBEK         NATIONAL            WILDLIFE          REFUGE                                3115
  LAND EXCHANGEROAD CORRIDOR                                     EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 4 of 60
                                                                                                               CHAPTER       32    BIOLOGICAL        ENVIRONMENT
                                                                                                     327 THREATENED                AND ENDANGERED               SPECIES




  327         Threatened             and Endangered                    Species


  Species       listed as either threatened                   or   endangered          pursuant        to the        Endangered Species Act of

  1973     as     amended        and       occurring          in the     Izembek       National Wildlife               Refuge       and     parcels      under

  consideration           for the     proposed        land      exchange         are described          in this section             Included         here are the

  Alaska breeding             populations           of   Stellers        Eider Polysticta            stelleri          the   southwest          Alaska       distinct

  population        segment          of northern         sea    otter     Enhydra        lutnis    kenyoni and               the   western         distinct


  population        segment          of   Steller sea         lion   Eumetopias          jubatus          Federally            designated        critical

  habitats      for these species            within       the regions          under     consideration           are      included     in the following

  species     descriptions


  Two      species      that are candidates              for listed status the             YellowBilled                Loon and        the      Kittlitzs

  Murrelet         are also     included         in this section               While    these species           currently         receive     no     official    legal

  protection       under      the    Endangered Species                   Act    they    could     become            listed at     any time


  3271              Stellers         Eider


  Three      distinct     breeding populations of                      Stellers Eiders are the                 RussianAtlantic               RussianPacific
  and Alaska breeding populations                             The     majority     of    Stellers      Eiders         belong       to the   two      Russian

  breeding        populations         Service         2002           Breeding      occurs      during      summer on              coastal       tundra    habitat

  in northern       Russia and Alaska                    The RussianAtlantic                                     winters in northern                              The




  Subpopulation
                                                                                              population                                             Europe
  RussianPacific              and Alaska breeding                  populations           which     are indistinguishable                    intermix      during
  winter     in    southwest         Alaska marine waters                  Dau      Flint      and     Petersen         2000       Service       2002
                    structure        or segregation            by breeding         area    while       wintering          or   molting along           the    Alaska

  Peninsula        is   not   evident       Dau       Flint        and   Petersen       2000 Pearce             et   al   2005

  Annual        aerial surveys         to    monitor population                 status   of   Stellers         Eiders in        southwestern           Alaska

  YukonKuskokwim Delta                           to the       end of     the   Alaska Peninsula                target     peak     staging       for spring


  migration Surveys               have been conducted                     most    years    since       1992          Longterm         trends       suggest an

  exponential population                   decline       of   27     percent     per year      A   greater           number of peak             counts    during

  the    early years      1992        to    1997 when              multiple      surveys      were conducted                 annually       could account             for

  a slight negative           trend       bias     Inaccuracies           in   timing     observer        effects         or other factors           could      also

  bias    estimates       Lamed           and    Bollinger         2011 Low            population         estimates          from 2000          to   2002 were

  at least    partly      due   to   eiders      moving northward                 during the       survey and escaping                    detection       Lamed
  and    Bollinger        2009        The 2010           estimate        of    54888     eiders    was     the       lowest recorded which                   may
  relate   to birds departing               late   from       other    wintering         areas    or   still    being      south     of   the   survey       area


  during     the    census      Lamed           and   Bollinger           2011     Survey        totals    represent           a minimal population

  estimate        since    for the reasons            listed       above       some    birds    escape         detection          Izembek and Kinzarof

  lagoons       are included          in    annual       spring      migration surveys with                    counts      available specifically               for

  those areas       most years             Stellers Eiders are also                counted        incidental          to spring       Emperor Goose

  surveys       Dau 2011 Table                   3219




  IZEMBEK NATIONAL              WILDLIFE        REFUGE                           3172
  LAND EXCHANGEROAD CORRIDOR                          EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 5 of 60
                                                                                                                                            CHAPTER            32    BIOLOGICAL                ENVIRONMENT
                                                                                                                                    327 THREATENED                    AND ENDANGERED                       SPECIES




                     Table         3219                  Counts of Stellers Eiders                                     from Spring Migration Surveys                                             in

                                                                                       Southwestern                      Alaska



                                    Areawide                        Izembek              Kinzarof                                    AreaAide                     Izembek                Kinzarof



               1992                     137907                       27379                         0               2002                  56704                      3707                         0


               1993                     88636                        31937                    1604                 2003                  77369                      35419                      2305


               1994                     107589                        6491                         0               2004                  82772                      28907                      2861


               1995           Not Surveyed                            5915                         20              2005                  79022                      33275                      1327


               1996           Not Surveyed                            7187                         30              2006            Not    Surveyed                   7573                      800


               1997                     90269                        27024                     384                 2007                  87400                      46562                      2622

               1998                     84459                         13378                        95              2008                  70480                      37802                      1310


               1999           Not       Surveyed                      15373                        7               2009                  77777                      35011                      1760


               2000                     72953                        33374                    1680                 2010                  54888                      27051                      1067


               2001                     60656                        24096                     480


               Areawide       = YukonKuskokwim                      Delta   to   the   end   of the     Alaska Peninsula


               Shown    are    counts        for   the   entire     southwestern        Alaska survey          area and     for   Izembek   and     Kinzarof      lagoons        which   are   subsets    of

               the   areawide       totals     Izembek        and    Kinzarof     counts      in   years with     no arcawide       survey     1995        1996    1999 2006         were obtained

               incidental     to   spring      Emperor Geese                           Dan    2011
                                                                         surveys

               Sources      Dan 2011           Lamed 2001 2007 2008                      Earned        and   Bollinger    2009 2010         Lamed 2011




  Stellers       Eiders            are       counted           coincident                to    fall          aerial surveys              for   Emperor Goose                        in    southwestern

  Alaska The              estimated                 count           of   Stellers             Eiders in the                 Izembek            Lagoon             area in         October            2009       was

  8056 Although                      this      was         17 percent              higher than the                       2008       estimate           of 6875              it    was 64          percent

  lower    than the            34year               19752008                       average              fall    count         of 22470            Mallek and Dan 2009

  Flint   et   al     2000              estimated                 survival rates                   by banding               and     recapturing                more     than             60000           Stellers

  Eiders       molting             in   Izembek               and Nelson                 lagoons               between            1975      and       1997         Survival rates                    were

  lower    for       males          than           for   females            and        there       was         weak evidence                   of   a decrease              in annual             survival

  Izembek            National Wildlife                         Refuge            began banding                     Stellers           Eiders          in    1961      and         annual          banding
  efforts increased                     tremendously                     in the        1990s Taylor and Sowl                                2008 Numbers                           of banded              birds


  recaptured           in consecutive                      years         were          insufficient               to     provide         the data          needed           for the            complex
  models       originally               used         to    analyze           survival rates                     The       19982004 banding                          data         are      therefore

  currently          being reanalyzed with                                  results          anticipated               in    2012        but      after the         completion of this EIS

  Frost 201           1

  Endangered Species Act Status

  The     Service       listed the                 Alaska breeding                       population                of     Stellers          Eiders as threatened                          under          the


  Endangered              Species              Act        effective              July        1997 Federal                    Register          1997a           A     substantial                decrease         in

  the nesting          range            and numbers                    nesting           in   Alaska warranted                        the      determination                      Decreased              adult


                                                   among males may have played                                            a role in the                                       decline                           al
  survival           particularly                                                                                                                    population                                 Flint      et


  2000 Only an                 estimated                  1
                                                              percent            of    the wintering                   population              occupying             the         marine         habitats        in

  Kinzarof and Izembek                              lagoons              are     thought            to       be from         the listed         Alaska breeding                      population




   IZEMBEK      NATIONAL                WILDLIFE              REFUGE                                         3173
   LAND EXCHANGEROAD CORRIDOR                                         EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 6 of 60
                                                                                                               CHAPTER        32    BIOLOGICAL            ENVIRONMENT
                                                                                                          327 THREATENED            AND ENDANGERED              SPECIES




  Service        2007b         Critical          habitat       see below was                 designated        in   2001 Federal              Register      2001
  and a recovery plan was published                             in     2002 Service            2002

  Critical       Habitat Designation


  The    Service       designated         critical       habitat for the            Alaska breeding              population of               Stellers Eiders in

  March 2001 An               area     was       deemed         critical      habitat if       1     it
                                                                                                          regularly     supports         significant

  concentrations           about       5000         birds during             most   years      and more        than     10000           in   1
                                                                                                                                                 year of     Stellers

  Eiders     and    2    it   is   used by         individuals          from     the threatened             Alaskabreeding               population          Habitat


  designated        as critical        included          breeding        habitat        on   the   YukonKuskokwim                       Delta and 4 marine

  areas in   southwest Alaska Kuskokwim Shoals                                        in northern           Kuskokwim Bay                    Seal    Islands
  Nelson     Lagoon and Izembek Lagoon Federal                                          Register          2001

  The Izembek           Lagoon         critical      habitat          includes    all    waters       of Tzembek         Lagoon          including Moffet

  Lagoon         and   waters       out     to    025 mile            offshore    of    the    Kudiakof        Islands       and    the adjacent            mainland

  between        162°30W and 163°                   15W          It
                                                                      encompasses             140    square miles        of marine               waters    and 186

  miles of shoreline Federal                       Register           2001     Figure         3225

  Habitat        Use

  The    coastal    marine waters of concern                           are   used by         Stellers Eiders during the                  nonbreeding

  season     from       the   molt     in   fall    to   premigration             staging          in the    spring     Most of         the      Pacific


  population        overwinters           along      the       Alaska Peninsula                primarily in         Izembek        and Nelson lagoons                   In


  general        Stellers Eiders are absent                      from      these areas         from       midMay        to   midJuly             after    migrating     to

  the northern         breeding        areas       of the Alaska             coastal     plain      and Russian         Arctic      USACE 2003
  Roughly        20000 to 40000 Stellers Eiders use Izembek Lagoon for molting Dau Flint and




  Taylor
  Petersen       2000 Taylor and Sowl 2008 although Petersen 1981 reported almost 60000 birds                                                                           in


  a 1979     fall
                    survey         A   simultaneous wing molt                       renders        the    eiders    flightless for           approximately          3

  weeks     in   September          and October High                     concentrations             of molting        eiders       are   found       within

  Izembek        Lagoon        in   deep channels               near     shallow        areas      with     extensive      eelgrass          beds

  Figure     3225             Molting        eiders feed              on marine       invertebrates            such   as     crustaceans             mollusks

  polychaetes          and amphipods                that       occur    in these eelgrass             beds Petersen            1981 Metzner 1993
            and Sowl          2008 USACE 2003                           Stellers Eiders exhibit strong                       greater          than    95 percent

  site
         fidelity   to specific         molting          areas to        which they annually                 return     Flint      et   at       2000

  After    molting some             Stellers Eiders disperse                      widely from             the Aleutian         Islands           to the    Kodiak

  archipelago          and    the east side          of Cook           Inlet   although           many remain           in the     lagoons          where    they

  molted Service              2002        Stellers Eiders                overwinter          in    shallow less         than   33 feet nearshore

  waters    along       the   southern           Alaska Peninsula                including          coastal    waters        adjacent         to   Izembek

  National       Wildlife      Refuge            Taylor and Sowl                 2008         The    highest densities             of   eiders usually         occur

  in   Tzembek and Kinzarof lagoons                            during        winter     Laubhan and Metzner 1999 USACE 2003
  Figure     3225




  IZEMBEK NATIONAL             WILDLIFE          REFUGE                             3174
  LAND EXCHANGEROAD CORRIDOR                             EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 7 of 60
                                                                                                                                                                                                                                                             CHAPTER 32 BIOLOGICAL           ENVIRONMENT
                                                                                                                                                                                                                                                 327         THREATENED      AND ENDANGERED       SPECIES




Figure      3225                         Stellers Eiders Habitat                                           and Distribution

                    f    rHkfl             rrhek           Fr               OI   R   J                      Still   Rdn   l+ernhek   NW      vrl




          Mao Symbols

         Stellers       Eider    Crdlcal       Hal      lai     Area

                  Critical Habitat         Bounder

         <Y       High Density         Molting         Habitat


                                                           Habitat
                  High Density         Wintering


                  Low     density        widening


         Other    Features


                  Proposed        Routes


                  Wilderness          Trails


                  Existing       Roads and           Trails


                  Under     Construction


                  Izembek        National       Wildlife        Refuge


                                      Wilderness
                  Designated


         Proposed        Exchange          Land

                  Lands     to   go   to the     Sel     lce




         Q
                  Selected       Lands     to    be    Relinquished


                  Service        Lands    to          to State ofA laska
                                                go



          niM1ei   Alaska Native Loipoirtion selecka        Ian Es
            xst wilM1in  iM1e
                              regionM1          nlytM1e
                                                          King
           C we  Copoatian se le         IanE pacel     p•oDozea
             r exe
                   M1angee     ae Dlayed   the map




                                                                                                                                                                                                                                                                            V kano     Say




                                                                                                                                                                                                                                                                              Beo     Bay




                                                                                                                                                                                                                                                                          Belkofski




                                                                                          Abnkovoi   Bay                                                                                                             Izembek
                                                                                                                                                                           Izembek    Lagoon   is   part    of the             State   Game   Refuge
                                                                                                                                                          rkinpeint

                                                                                                                                                             Lake

                                                                                                                                     Frosty                                                         IZEMBEK NATIONAL WILDLIFE                               REFUGE
                                                                                                               Limjbka Lagoon        Peak
                                                                                                                                                                                                LAND EXCHANGEROAD                                      CORRIDOR EIS
                                  B•ketn             saJ




                                                                                                                                                                                          STELLERS EIDERS
                                                                                                                                                         Lkuepaintc




                                 Morzhovoi
                                                       Xaapinps




                                                                 L
                                                                       ay



                                                                                                                                     Sandy    Cuve
                                                                                                                                                                                 HABITAT

                                                                                                                                                                                        ALASKA PENINSULA
                                                                                                                                                                                                           AND          DISTRIBUTION

                                                                                                                                                                                                                                  ALASKA
                                                                                                                                                                                                                                                                vRs
                                                                                                                                                          Data   Source
                                                                                                                                                                           J08   NO                        262202h0     DRRJ4IJ                        MAJ
                                                                                                                                                     USFWS 1998     2011
                                                                                                                                                                           DATE                                         FILE                     SEE PATH
                                                                                                                                                         I+DFG      D10                                    OCT   2011




IZEMBEK       NATIONAL                           WILDLIFE                        REFUGE                                                                    3175
LAND EXCHANGEROAD                                                CORRIDOR EIS


                                                                                     Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 8 of 60
                                                                                                                     CHAPTER        32    BIOLOGICAL          ENVIRONMENT
                                                                                                              327 THREATENED              AND ENDANGERED                   SPECIES




  Winter        severity       and   ice      conditions          on Izembek               Lagoon          strongly influence distribution                      and        habitat

  use    Lance Lewis and                     Flint      2007       Laubhan            and Metzner              1999         noted a       decrease in ciders


  using       Izembek         Lagoon         and an       increase        in   use of Kinzarof Lagoon                        and Cold        Bay when           ice        cover

  on Izembek           Lagoon          exceeded           10 percent           Eiders returned                to    Izembek Lagoon               as    soon    as     it   was
  ice   free     indicating        localized            movements           during            severe       weather       conditions        Access        to    diverse

  habitats      in close       proximity and               the ability         to    respond          to   changing         environmental conditions                         such

  as ice      cover      are   key     strategies          for winter          survival         Metzner 1993 Foraging                        in the      much         smaller

  Kinzarof        Lagoon where                   preferred habitat             is    concentrated             near    the shoreline           leaves         eiders


  susceptible         to   other     pressures such                as predation               by Bald Eagles Lance Lewis and                                 Flint    2007

  Stellers       Eiders are visual                foragers        and     are limited to              daytime and           to   water     depths       with    sufficient


  light   penetration           Reduced day                length       and inclement weather                       during winter            constrain        foraging

  opportunities            for eiders            More time         is   spent foraging               during winter           than     spring       when        courtship

  behavior        increases        Laubhan and Metzner 1999 Formation and                                                 extent     of   sea    ice    along    the

  southeastern           Bering Sea              shelf   may      also    impact           accessibility           to wintering          habitat       and    constrain


  energy        intake     during       winter       months          Lance Lewis and                        Flint   2007

  Stellers       Eiders       occur         in nearshore          waters       of     Sitkinak Island               during winter          A    group        of 40         ciders

  were observed             during          winter      2001      aerial surveys               adjacent       to the      narrow      spit   of   land       bordering
  Sitkinak       Lagoon         that    is
                                             part    of    the    proposed           Sitkinak Island               land conveyance              Lamed          and

  Zwiefelhofer             2001        It   is   unlikely        that    Stellers          Eiders         occur on     state lands        adjacent           to the     Alaska

  Peninsula        National          Wildlife           Refuge       North Creek               Unit and Pavlof Unit although                           they    may use
  marine        waters     offshore          of   the    North Creek            Unit          Dan     and Mallek            2009

  Conservation             Concerns


  At    the   time of the Endangered                       Species        Act       listing     the       potential causes          of population             decline

  included       predation hunting                      lead shot ingestion                    and   habitat        changes Service             2002
  Depredation            of eggs and             chicks    byjaegers                ravens         arctic    fox and        snowy owls            is   commonplace
  on    the   Alaska breeding populations                            primary          nesting         area near       Barrow        Quakenbush                et al        2004
  Predation       of     Stellers       Eiders          by Bald Eagles               during        fall    and     winter    has been documented                      Lance
  2011         Habitat destruction                 was not considered                     a   major       driver    in the   population           decline       Federal

  Register       I997a

  Sport       hunting      for Stellers Eiders in                    Alaska         has       been banned           since    1991     although          they    may
  occasionally           be    inadvertently             shot during hunts                    for other      harvestable          species       Service        2002
  USACE 2003                   Stellers          Eiders continue               to    be    taken      in relatively         small numbers              by    subsistence

  hunters       in the     YukonKuskokwim                         Delta     and       other areas           along     the   Bering Sea          coast        Naves
  2011          Waterfowl hunting                  for other         species         occurs        in the     Izembek        National        Wildlife         Refuge          and

  disturbance          caused during               these activities            could impact                Stellers       Eiders     using Izembek              Lagoon
  Other       sources      of humancaused                      disturbances           in      Izembek        National Wildlife             Refuge        include bird


  banding        activities        vessel        traffic       and      aircraft      overflights            Behavioral           reactions      of    Stellers            Eiders

  to    noise   and    vessel        activities         may      include       avoidance             through flushing diving                     or    swimming away
  USACE 2003
  Climate change               including           sea    ice    loss    and ocean             acidification          could       alter habitat         and prey

  distribution         and     availability          for Stellers           Eiders            throughout         their    breeding        and nonbreeding

  ranges        A great       deal     of uncertainty             exists       however             in regards        to   modeled         and    projected           effects

  of    climate    change          Arctic         sea    ice   has      declined          faster     than    originally          projected      Stroeve         et al




  IZEMBEK       NATIONAL        WILDLIFE          REFUGE                                  3176
  LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 9 of 60
                                                                                                                          CHAPTER            32       BIOLOGICAL         ENVIRONMENT
                                                                                                                 327 THREATENED                       AND ENDANGERED                 SPECIES




   3274                Northern Sea Otter Southwest Alaska                                           Distinct             Population                  Segment

   The southwest              Alaska        distinct population                  segment           of northern             sea       otters       extends          from Attu

   Island    at the      western          end of the          Aleutian          Islands       to   Kamishak               Bay on            the   west       side       of Cook       Inlet

   Included        are the coastal               waters       of    the Aleutian          Islands          the    Alaska Peninsula                          the    Kodiak

   archipelago           and     the   Barren          Islands         Federal     Register           2005a

   Sea    otters       were    heavily        hunted          and      nearly extirpated during                     commercial                    fur harvests           of    the   18th

   and    19th     centuries Protection                      under       the International                Fur Seal              Treaty       1 1911           enabled          the

   southwestern              Alaska population                    to   rebound     Kenyon             1969

                                                                                                                                                                                 5668




   4700086000
   Since    the    mid1980s however                           this population             experienced               a    widespread                   and   precipitous

   percent       decline       Bum and                Doroff       2005 The             decline       was        first    noticed           in the         Aleutian       Islands

   where     counts          decreased           75   percent          from 1965         to    2000        at   a rate          of    175     percent         per       year    in the

   1990s     Doroff et al 2003 Since                               the onset       of the      decline          in the      mid1980s                   a net loss         of

                 sea    otters     has been           estimated          Burn      Doroff and Tinker                        2003

   Population           declines        along         the   Alaska Peninsula                  occurred          simultaneously                    to those in the Aleutian

   Islands Since              1986      estimated             abundance          in offshore              habitat        decreased            2749           percent       in the

   northern       Alaska Peninsula                    area    and       9394      percent          in the       southern             Alaska Peninsula                   area     A
   subsection          of    the northern area that                     includes    the waters             in    and around                 Izembek           Lagoon

   experienced           a    9194        percent           decline      in   abundance            with      counts             dropping from                42367240                 in

   1986     to   374     in   2000 Abundance                       estimates       for the southern                Alaska Peninsula which                                includes

   Cold     Bay and Kinzarof Lagoon decreased from 1390017500                                                                   in   1986        to    1005        in   2001    Bum
   and Doroff           2005
   Aerial    surveys          in   Cold      Bay by the                Service    yielded a         2001         spring         population                 estimate      of 179

   otters    15    of which were pups                        USACE 2003                  During           this period                of decline             a distribution           shift


   from     offshore          locations       to      nearshore          bays and lagoons                 was apparent                     Bum         and Doroff          2005




   3220
   hypothesized              these     nearshore            areas are preferred sea                  otter habitat               and        at    low       densities          may be
   the   only     locations         where        sea otters            remain Surveys               of    the southern                Alaska Peninsula                    islands

   conducted           in   2007       and 2008 showed                   a continued           decline          in sea otter               abundance           in the     area        for

   an    overall decrease              of   91    percent          from 1986        to    2008       Osterback                  et al       2009           Izembek        Lagoon
   Kinzarof        Lagoon and Cold Bay were not included                                           in these recent                   surveys

   Sea    otters       are also      counted          incidental          to spring       and      fall    waterfowl                 surveys          in   southwestern

   Alaska        Spring surveys              by       Dau and Mallek 2007 2009 and                                       fall    surveys          by Mallek              and    Dau
   2007 2008 2009                      subdivide            the    Alaska Peninsula                and      the    Izembek                 Lagoon           and Cold       Bay
   regions into          survey        segments The numbers                        of    sea otters          sighted in different                          parts   of Izembek

   Lagoon        and     other areas          of      interest         vary widely between                  and     within            years and              by    area   Table
            Sea    otters      are     mobile animals                  that   move with wind                    tide      and        ice    conditions


   Small numbers of                 sea     otters      have been             sighted    in the       Sitkinak Island                      area coincident               to winter

   Stellers       eider       surveys        however               specific      locations         were not          available              Larned and Zwiefelhofer
   2001




   IZEMBEK       NATIONAL          WILDLIFE           REFUGE                             3179
   LAND EXCHANGEROAD CORRIDOR                                EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 10 of 60
                                                                                                                              CHAPTER             32    BIOLOGICAL         ENVIRONMENT
                                                                                                                      327 THREATENED                     AND ENDANGERED             SPECIES




     Table     3220      Mean Number                        of Northern Sea Otters                                    Recorded During Aerial Waterfowl

                                           Surveys           at    Izembek National                             Wildlife              Refuge


                                                           lzentbelz         Lagoon                                          Xinzartrf           L4     001t


                                                                 111SI       2110                                                  1        1=   E10

                         Month                  n                Mean                       Max                   n                Mean                      Max

                             Jan                14               4577                        967                  19                   72                      47


                             Feb                 8               3100                        572                  17                  212                      133


                             Mar                11               3006                        537                  12                  179                      76


                             Apr                21               2549                        519                 36                   150                      95


                             Ma                 18               2997                        859                 27                   234                      112


                             Aug                5                3234                        579                  5                    88                      35


                             Sept               36               2529                        646                 43                    65                      57


                             Oct                81               2934                       1070                 94                    91                      127


                             Nov                17               2644                        610                  18                  168                      76


                             Dec                7                3444                        608                  7                   197                      55

                       n =   number      of surveys

                                     tximum     number      of sea o                orded   for   that   month      all   years
                              bek   Lagoon      = Entire    Lagoon

                       Kinzarof      Lagoon     =   Cold   Bay   dock   to   Kinzarof       Lagoon       to   Lenard      Harbor

                       Data source        Unpublished       Izembek      National     Wildlife Refuge            files




   Endangered Species Act Status

   The   Service    listed the        southwest              Alaska          distinct         population                   segment           of the         northern       sea otter as

   threatened      effective        September              2005 Federal                   Register             2005a based on                         the    population       decline

   since the      mid 1980s          Reasons           for    such dramatic                   declines             are       uncertain                although       increased      killer

   whale    predation    is    considered              a possible             primary causal                     agent        Estes           et al      1998         Additional

   hypotheses      include shark               predation             contaminants                  in the Aleutians and                                disease        Kuker and
   BarrettLennard        2010             Critical habitat               was         designated                in     2009 Federal                     Register       2009b and           the

   Service    published       a draft          recovery          plan        in     October         2010 Service                       2010k

   Critical    Habitat Designation


   The   Service    published            the    final rule designating                        critical           habitat           for the        southwest           Alaska      distinct


   population      segment          of   the northern             sea        otter in        October             2009 Federal                    Register            2009b       The

   primaryconstituent             elements            deemed            essential           to the            conservation               of      the   southwest           Alaska

   distinct population         segment               are    1     shallow            rocky         areas         where marine                     predators          are   not   likely    to


   forage     2   nearshore         waters          within       328     feet        of   the     mean high                  tide line that              may provide
   protection     from marine predators                          3   kelp         forests         that        provide marine                     predator       protection         and     4
   adequate prey       availability            and     quality within                  primary constituent                             elements             13 Federal           Register

   2009b       Areas   included           as critical            habitat          contain         some          or     all   of    the      primary constituent                  elements

   or   may   require special            management                  considerations                  or protection


   The   Service    designated            5    management                units as            critical          habitat            1    Western           Aleutian          Unit    2
   Eastern    Aleutian       Unit        3     South Alaska Peninsula                              Unit          4 Bristol             Bay Unit and                  5   Kodiak



   IZEMBEK     NATIONAL      WILDLIFE          REFUGE                                     3180
   LAND EXCHANGEROAD CORRIDOR                          EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 11 of 60
                                                                                                                 CHAPTER          32   BIOLOGICAL        ENVIRONMENT
                                                                                                          327 THREATENED                AND ENDANGERED             SPECIES




   Kamishak Alaska Peninsula Unit The                                    latter    3 units     are    of concern            in this    EIS Izembek Lagoon
   is   a subunit      of    the Bristol         Bay Unit and            includes        approximately                130    square      miles of nearshore

   marine environment                 within      the    Izembek          and Moffett            Lagoon         systems Federal              Register         2009b
   Cold    Bay and Kinzarof Lagoon are within the South Alaska Peninsula Unit and                                                                Sitkinak Island

   lies   within the Kodiak Kamishak Alaska Peninsula Unit Figure 3226


   Habitat Use


   Sea    otters   appear year round                in    marine      waters           adjacent      to the     Izembek National                 Wildlife       Refuge

   They     frequent         shallow       coastal       areas      and    forage        on   benthic       marine      invertebrates             such    as the

   abundant        helmet      crabs in      Izembek Lagoon                    Taylor and Sowl                  2008         Izembek       Lagoon        may       also

   be an important            natal    area Sea          otters     require access             to   open water          to forage         during severe            ice   and

   winter      weather        conditions          Large       numbers        of    sea otters        haul     out on        the   sandbars       at    the entry


   channels        and on      the    shore       ice    ice floes        or the barrier islands                 of Izembek            Lagoon         during     winter

   Taylor and           Sow 2008            citing      Service      unpublished               data        Up    to   350 have been observed                    hauled

   out    on   sandbars       near     Cape Glazenap                Sowl 2011            b
   Upper Cold          Bay and Kinzarof Lagoon                        are areas          with highdensity               sea otter        concentrations

   concentrations            are highest         near     the entrance            to   Kinzarof Lagoon                USACE 2003                  Nearly        half the

   current      regional      population          uses these         areas        Sand and          gravel      islands       and      spits near the entrance

   to   Kinzarof       Lagoon        provide       haulouts         for   up      to   200    sea    otters     at a   time during         the    icefree        part    of

   the year      Dan 2010 USACE 2003                              although         otters      use    the area year           round This          is   an important

   foraging habitat for otters                    although      the      prey base has              not   been    fully      characterized             Weather

   breeding        and food          availability        are   primary determinants of seasonal occurrence                                       and behavior of

   sea otters      using      the    Cold    BayKinzarof Lagoon                          area Kinzarof Lagoon                     may     also    be an important

   haven       for killer     whale       predation        avoidance           USACE 2003
   State lands         adjacent      to    the   Alaska Peninsula                 National        Wildlife       Refuge           North Creek          Unit and

   Pavlof Unit         that    are   proposed           for inclusion in the land                   conveyance          and       wilderness designation

   are largely terrestrial             and undeveloped                   The      small      segment        along      the   northern       border       that    abuts

   the shoreline            may     include habitat            used by       sea otters



   Conservation              Concerns


   Potential threats           to the sea         otter   population           are     human        and    nonhuman               in origin      Human          threats

   include       contamination from                pollutants         such        as   heavy     metals         PCBs or           petroleum hydrocarbons
   marine       discharge       by seafood          processing            plants        disturbance         from research                recreational         and

   industrial activity              entanglement           in fishing        gear prey competition with commercial                                     fisheries         and

   subsistence         harvests        Nonhuman               threats      include        predation         changes          in   food    availability        or

   quality       and    naturally occurring               diseases        and     biotoxins          Taylor and             Sow 2008          Service         2010k
   Impacts       from       climate       change     are      unknown          but     may     include      changes          to   prey abundance              or

   distribution         community ecology                     or vulnerability            to   new        or existing diseases


   Killer      whale    predation          has been       implicated as the               primary causal               agent in the decline              of   this

   distinct      population          segment       Estes       et   al    1998         Federal      Register          2005a        Shark    predation           may
   have    also    played      a role      Kuker and BarrettLennard                            2010         Predation         was considered             of moderate

   importance          to   otters    in the Bristol          Bay Kodiak                Kamishak            and Alaska Peninsula                  Management
   Units and of high importance                         as a threat to         recovery
                                                                                                 for otters       in the      South Alaska Peninsula

   Management               Unit Service          2010k




   IZEMBEKNATIONAL             WILDLIFE          REFUGE                                3181
   LAND EXCHANGEROAD CORRIDOR                           EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 12 of 60
                                                                                                                                                                                                                                                                    CHAPTER 32 BIOLOGICAL                                                    ENVIRONMENT
                                                                                                                                                                                                                                                 327                THREATENED                                        AND ENDANGERED              SPECIES




Figure               3226        Steller         Sea Lion and Northern Sea Otter Habitat

 `APml        ta1F   dsrIh•FrI    hk
                                 Iz     I•W1X   F PROI   fT   nD        r   dltsfiou         RFrellere   Rea   and S   a   Otter   Hahihat     Izemhek   Nation   aI   WiIdkf    R   fUa   mxd




                                                                                                                                                                                                                                                 Map          Symbols

                                                                                                                                                                                                                                                         Steller      Sea       Lion    HaulouURookery
                                                                                                                                                                                                                                                         synIbol          covers       3000   landward buffer
                                                                                                                                                                                                                                                                                                  ft




                                                                                                                                                                                                                                                         Steller      Sea       Lion      Critical       HabitatArea


                                                                                                                                                                                                                                                         Northern          Sea       Otter    Critical      Habitat        Area


                                                                                                                                                                                                                                                 Other        F eatures


                                                                                                                                                                                                                                                    Proposed                Routes


                                                                                                                                                                                                                                                         Wilderness             Trails



                                                                                                                                                                                                                                                         Existing         Roads and           Trails


                                                                                                                                                                                                                                                         Under        Construction


                                                                                                                                                                                                                                                         lz   embek        National        Wldlfe          Refuge


                                                                                                                                                                                                                                                         Designated             Wilderness


                                                                                                                                                                                                                                                                                          Land

                                                                                                                                                                                                                                                 3L
                                                                                                                                                                                                                                                 Proposed           Exchange
                                                                                                                                                                                                                                                               nd    to         to   the     Service
                                                                                                                                                                                                                                                                           go


                                                                                                                                                                                                                                                         Selected          Lands to          be        Relinquished`


                                                                                                                                                                                                                                                 Service                  Lands      to    go to        State    of Alaska




                                                                                                                                                                                                                                                     c
                                                                                                                                                                                                                                                     omeramap name         a              a orvpraaoo       aelenee    l



                                                                                                                                                                                                                                                     east w dninineregion                  now rver only              King
                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                 Corporation         selected  Jana Darcel                   eE
                                                                                                                                                                                                                                                                                                                   Dropa
                                                                                                                                                                                                                                                     for      excM1ange        s OsplayeE         oninis   map




                                                                                                                                                                                                                                                                                                                                  LougJoh•



                                                                                                                                                                                                                                                                                                                      Dashkin     Lagoon



                                                                                                                                                                                                                                                                                           Sono            Bav




                                                                                                                                                                                                                                                                                             Bmr Boy




                                                                                                                                                                                                                                                                                       Eelkofeki


                                                                                                                                                                                                                                            Belkk
                                                                                                                                                                                            Mg
                                                                                                                              Old       Ahn                                                                                                         Bay
                                                                                                                                                                                                  Cave   Lagoon
                                                                                                                              Imonn
                                                                                                                                                                                                    IGng   Covent




                                                          MDrhwoi Bay
                                                                                                                                    Thsepoint                                   tremhek Lagoon       ispartpf       the Izembek    State   Game Refuge
 nne   Cove                                                                                                                              Lks
                                                                                                                       Frosty                                                                            IZEMBEK NATIONAL WILDLIFE REFUGE
                                                                                Litthpohx   Lagaoa                         Peak
                                                                                                                                                                                                         LAND EXCHANGEROAD CORRIDOR EIS

                                                                                                                                   Th     pnt   ca   n




                                                                                                                                                                                                                                                                                       uRs
                                                                                                                                                                                            STELLER SEA LION
                                                                                                                                                                                                  AND
                                                                                                                                                                                      NORTHERN   SEA OTTER HABITAT

                                                                                                                                                                                                 ALASKA PENINSULA ALASKA
                                                                                                                                                          Data    SoourcV

                                                                                                                                                         USFev3E
                                                                                                                                                         U3FAs 2011              JOB NO                     20220850       IDRAaV                               MAJ
                                                                                                                                                         ADFG 21110              DATE                       OCT     2011   IFILE                    SEE        PATH




IZEMBEK               NATIONAL        WILDLIFE           REFUGE                                                                                           3182
LAND EXCHANGEROAD                           CORRIDOR EIS


                                                         Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 13 of 60
                                                                                                                          CHAPTER        32     BIOLOGICAL           ENVIRONMENT
                                                                                                               327 THREATENED                    AND ENDANGERED                 SPECIES




   3275                Steller         Sea    Lion Western                   Distinct         Population             Segment

   Steller sea         lions     range along             the   North         Pacific       Rim from           northern           Japan     to California                Two
   distinct population                 segments          are    recognized             within       U     S    waters          based on phylogeographic and

   genetic      differences             The       eastern      distinct population                  segment          includes           animals        east     of Cape

   Suckling          Alaska        144°W               and     the   western          distinct population                     segment      includes         animals west of

   Cape Suckling              through         the     Aleutian          Islands        Loughlin           1997            Steller       Sea Lion        habitat         is   shown
   in   Figure       3226

   Substantial            population          declines         occurred           in the eastern          Aleutian             Islands     and western             Gulf of

   Alaska between                the    1960s and             mid1970s Declines                         occurred          in   all   areas across the              range of       the

   western       distinct        population            segment          beginning            in the late       1970s           Merrick           Loughlin            and      Calkins


   1987         Surveys          conducted          in   southwestern                 Alaska       in    19841986               from     the central          Gulf of Alaska

   through       the central           Aleutian          Islands        revealed         a    52   percent          decline          in adults       and   juveniles           since

   19561960               with    the greatest           declines            79   percent          in the      eastern         Aleutian         Islands Causes of                 the

   declines      were       unknown but                  possibilities            included disease                  prey       availability          or quality or a

   combination of                these      and    other factors             Merrick           Loughlin             and Calkins            1987         Counts           of   Steller

   sea lions         at trend     sites      for the      western            U    S   distinct population                     segment      decreased            an      additional

   40   percent        between          1991      and     2000 This               equals      an average annual                      decline     of   54 percent

   Loughlin and              York 2000

   Regional          variability        in recent         trends        is   considerable               Increases         in the       central       and western              Gulf of

   Alaska and             eastern      Aleutian          Islands        were      offset      by    decreases            in the       eastern    Gulf of Alaska and

   central      and western             Aleutian         Islands        Fritz         et al   2008a Following a 4year 20002004                                                period

   of a   3 percent         per year increase                  20042008               trends    in nonpups in the western stock was                                          stable    to


   declining slightly                  Counts       were up          in the       eastern Aleutians                 more         than    17 percent but                  the

   central      and western             Gulf of Alaska               counts        increased            from    20042007                 then    declined          slightly       from

   20072008            Fritz      et al       2008b Combined                       data      from pup and             nonpup             counts       resulted in a

   minimum abundance                        estimate       of    41197           Steller sea lions             in the         western      US         distinct       population

   segment        in   20042008               Allen and Angliss                    2010

   Most major             haulouts          and   rookeries          were surveyed                 for   pups       in    2009 with            the    exception          of    the

   western       Aleutians             and   Pribilof Islands                From 20012002                    to    2009 pup production on                         rookeries

   decreased 43             percent         in the     western        and 7 percent                in the central              Aleutian        Islands while

   increasing          47   percent          in the     eastern       Aleutians          and 23 percent                   6    percent         and 57 percent                in the

   western        central         and       eastern      Gulf of Alaska                respectively            DeMaster                2009

   Trend       sites      in the vicinity          of    areas       under        consideration           in this         EIS were         also recently             surveyed
   Two rookeries                 Clubbing Rocks                North and Clubbing Rocks                              South           are those closest             to    Cold    Bay
   on   the Pacific          side      of   the   Alaska Peninsula 20                      nautical miles to                   the    south Counts were 778 pups

   and    1023 nonpups                  for    both      rookeries           combined          in   2009       DeMaster                2009 and 600 pups and 900
   nonpups           in   2010 Fritz Finneseth and Sweeney                                     2010 Amak                      Island     and nearby rocks
   managed by              the   Alaska Maritime                 National             Wildlife       Refuge          is   the        closest    haulout       to   Izembek

   Lagoon        on    the north side             of    the    Alaska Peninsula                    Amak        is   no    longer considered                 a   rookery          and

   only    1
               pup was           sighted      there      in    2009 along with 324 nonpups DeMaster 2009                                                      In   2010         there

   were 0 pups and 350                      nonpups           present        Fritz Finneseth and Sweeney                                 2010          The SitkinakCape

   Sitkinak       haulout         is   another        trend      site    where        62     nonpups were counted                         in   2009        DeMaster             2009
   and 44       in   2010        Fritz Finneseth and Sweeney                                 2010




   IZFMBEK       NATIONAL         WILDLIFE          REFUGE                                 3184
   LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 14 of 60
                                                                                                                         CHAPTER         32     BIOLOGICAL           ENVIRONMENT
                                                                                                                  327 THREATENED                 AND ENDANGERED                  SPECIES




   Endangered Species Act Status

   The    National        Marine           Fisheries Service                 listed the Steller                 sea   lion as threatened                under       the


   Endangered             Species         Act     in April        1990 Federal              Register             1990 due          to    substantial       declines             in the

   western        part    of   the    range At           that     time       sea lion      abundance               in southeastern               Alaska and Canada

   was    increasing           at   approximately               3 percent         per     year       NMFS 2008                    In    1997 based on
   demographic            and       genetic       differences           Loughlin            1997            the National           Marine         Fisheries Service

   designated         2   distinct         population           segments          of    Steller sea lions               under      the     Endangered            Species          Act

   The western            distinct        population segment showing continued                                         decline was               reclassified as


   endangered            in    1997 while           the      eastern       distinct      population segment                       remained         classified             as

   threatened         Federal             Register       1997b NMFS 2008                           Critical        habitat        was designated               in    1993

   Federal         Register          1993 A            final    recovery         plan     was published                 in   1992 and was               later revised in

   2008    NMFS 2008

   Critical        Habitat Designation


   Critical       habitat      for Steller sea lions                was       designated             by    the National            Marine         Fisheries Service                   in


   August         1993 Federal              Register         1993 based on                the      location           of terrestrial rookery and                     haulout


   sites spatial extent               of    foraging         trips      and prey         availability Critical                    habitat for the          western              distinct

   population         segment             include        1     20nautical          mile     buffer          around         all   major         haulouts    and rookeries

   2    terrestrial       zone extending                3000        feet     landward from                 the baseline           or    base     point    of each              major

   rookery and major haulout                           3 air       zones      3000       feet      above         the terrestrial          zones noted previously

   and   4    3    special          aquatic       foraging         areas Shelikof                    Strait       Bogoslof          and        Seguam Pass areas

   No    Steller sea          lion haulouts             or rookeries             are within          the    Izembek          National           Wildlife       Refuge           or

   Cold    Bay       although             a 20nautical            mile       critical    habitat buffer               extends          into the region           along          the

   north side        of   the       Alaska Peninsula                Figure        3226               The    buffer       zone around              the    former rookery

   and   current         haulout near             Amak         Island        approximately                 11    miles     north        of Izembek Lagoon                      Taylor
   and Sowl         2008            extends       into the        lagoon         No     critical      habitat exists within                     Cold     Bay The               nearest

   critical    habitat        to    Cold     Bay surrounds 2                  rookeries         Clubbing Rocks North and Clubbing Rocks

   South      that    are      more        than   20     nautical miles south                   of    the       bay   in the Pacific            Ocean          Waters          around

   Sitkinak Island             and    the parcel            under       consideration              in the        land transfer           lie   within     the    20       nautical

   mile    buffer     around          the    SitkinakCape                Sitkinak         haulout           site      NMFS 2008

   Habitat Use

   Information on              Steller sea         lion      occurrence           and     habitat          use    within         the area       of concern           is   limited


   Up to      50   Steller sea            lions   may occur             in   Cold      Bay      at   any        specific     time       Sease          cited    in   USACE
   2003       Sea     lions        occur     year      round       in   Cold      Bay although                   most    observations             are    during          the

   summer salmon season                          when       sea lions feed             near     spawning              streams and on              fish                    from    the
                                                                                                                                                          scraps

   fish cleaning          area       at   the    Cold       Bay dock          Dan        cited       in    USACE 2003                    Sea     lions are      more
   common          near the          mouth of Cold              Bay        but    have     occasionally                been seen          in the       upper    bay        near

   Kinzarof Lagoon                  USACE 2003
   Steller sea        lions haul           out    on    a   rock    off    Cape       Sitkinak        the        trend site        known          as   SitkinakCape

   Sitkinak         DeMaster               2009 on          the    east      end of     Sitkinak           Island       No       other     haulouts       are       on    Sitkinak

   Island     Fritz       2010




   IZEMBEK        NATIONAL          WILDLIFE       REFUGE                                3185
   LAND EXCHANGEROAD CORRIDOR                               EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 15 of 60
           Tab 22



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 16 of 60
                                                                                           Map
                                                                                                                  Symbols

                                                                                                                  Proposed                           Rohe




                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                          Approximately         43093                acres             state        land
                                                                                                                  Wilderness                          Trails




                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                              transfer




                                                                                                                                                                                                                                                                                                                                                 US
                                                                                                                                                                                                                                                                                           proposed




                                                                                                                                                                  and
                                                                                                                  Existing                     Roads                          Trails


                                                                                                                  Under              Construction



                                                                                                                  Izernbek                     National                 Wildlife
                                                                                                                                                                                                  Refuge

                                                                                                                  Designated                          Widerness

                                                                                                                  Alaska                 Peninsula                      National                    Wldlita                Refuge

                                                                                                                  Other National                               Wildlife                  Refuge                    Areas


                                                                                                                  State




                                                                                                        J
                                                                                                                  Other Federal



                                                                                                                  King         Cove                  Corporation                          Conveyed

                                                                                                                  Other Private




                                                                                                                                                                             be


                                                                                                                                                                 to
                                                                                                                  Selected                     Lands
                                                                                                                                                                                     Relinquished




                                                                                                                                                               to
                                                                                                                                                                                   to
                                                                                                                                                                                                              of




                                                                                                                                                                        go
                                                                                                                  Service                  Lands                                         State                     Alaska




                                                                                                                                                                                   nrM




                                                                                                                                                       206
                                                                                                                                                                        acres                                  federal land




                                                                                                                                                                                                        of
                                                                              Approximately




                                                                                                                                                                                                                                      to




                                                                                                                                                                                                  for
                                                                                                                                                                                                               transfer




                                                                                                                                                                                                                                           the
                                                                              road                          corridor                                  proposed                                                                                             State




                                                                                     The
                                                                                                                                               for
                                                                                                      corridor                                         transfer                             would                       accomodate




                                                                                                                                         the




                                                                                                                              of




                                                                                                            one
                                                                                                                                                         two
                                                                               only                                                                                     proposed                                    road        alignments




                                                                                                                                                                                                        Al
                                                                                           urmn




                                                                     BApproximately
                                                                                                                                                                                                        of




                                                                                                                                         13300                          acres                                  land         owned
                                                                                                                                                                                                                                                 by
                                                                                                                                                                                                                                                                   fl►




                                                                                                                                                                                                                     for




                                                                     King                  Cove                         Corporation                                          proposed                                        transfer




                                                                                                      US




                                                                     to
                                                                               the
                                                                                                                        including                              approximately                                               5430 acres




                                                                       for
                                                                                           which                                   King                        Cove                                 Corporation                  would
                                                                     relinquish selection
                                                                                                                                                                                                                                                                    Old




                                                                                                                                                                                                                                                                          tlnns
                                                                                                                                                                                                                                                                                                                                                                           Bay




                                                                                                                                                                                                                                                                                                                                                        RrlkrJcki
                                                                                                                                                                                                                                                                                           King   Cove lagoon
                                                                                                                                                                                                                                                                   Lugonu
                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                            Co




                                                                                                                                                                                                                                                                                                                 City           King
                                                                                                        Bay




                                                                    tlnrhoroi
                                                                                                                                                                                                                                                                          Thinpoinr
                                                                                                                                                                                                                                                                             Luke
                                                                                                                                                                                                        the




                                                                                                                                                         on
                                                                                                                                                                tfs
                                                                                                                                                                                          are




                                                                                                 of
                                                                                                                                                                             may




                                                                     Acreages                          parcels                displayed                                                                        approrlmare        acres    provided
                                                                                                                  Ike
                                                                                                                        Avl




                                                                                                                                                                                                                                                                                                         PACIFIC
                                                                                                                                                                                                                                Soo




                                                                                                                                                       Law
                                                                                                                                                                                         T




                                                                                                                                                                                                                                                                                                                                     OCEAN
                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                      0e




                                                                                                       in




                                                                                                                                               blic
                                                                                                                                                                                            Ic




                                                                             Coeymas                                                                            11111                                         SuLlilc                  Tedc
                                                                                                                                                                                                                            E



                                                                                                                                                                                                        VI




                                                                                                                                   IPu




                                                                     by
                                                                     and
                                                                                                            a
                                                                                                                  for




                                                                             Append¢                                    spcde                  poposad                ertonye                     parcel           ocruayos
                                                                                                                                   G
                                                                                                                                                                                     of




                                                                     Approximately                                                 1600                  acres                              federal
                                                                                                                                                                                            the




                                                                                                                                   for




                                                                                                                                                 transfer                                                     State
                                                                                                                                                                                                                                                                                          o




                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                                                               to




                                                                     land proposed
                                                                                                                                                                                                                                                                                                                      In




                                                                                                                                                                                                                                                                                                              Scale
Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 17 of 60                                                                                                                                                                                                                        IZEMBEK     NATIONAL WILDLIFE REFUGE
                                                                                                                                                                                                                                                                                                                                                         EIS




                                                                                                                                                                                                                                                                                         LAND     EXCHANGEIROAD CORRIDOR



                                                                                                                                                                                                                                                                                         PROJECT AREA
                                                                                                                                                                                                                                                                                                   MAP




                                                                                                                                                                                                                                                                                      ALASKA   PENINSULA ALASKA
                                                                                                                                                                                                                    SITKINAK               ISLAND
           Tab 23



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 18 of 60
                                                                                                     432 ALTERNATIVE 2                   BIOLOGICAL            ENVIRONMENT
                                                                                                                                                                   4324       BIRDS




   1970 Goudie 1984 Fox and                             Mitchell          1997         Winter        conditions        on     the southern          Alaska

   Peninsula       are    very      dynamic             Winters have                variable      amounts        of    snow and          temperatures               can

   average below freezing                      above freezing                  or alternate       between        these conditions              Putkonen                  and      Roe
   2003 Wilson            et   al   2012            Ice     maymay not be present on freshwater lakes
                                                                    or                                                                          coastal            lagoons
   and along beaches                 Coastal         waters are more likely to freeze on the Bering Sea                                         side          of the

   peninsula       than    on    the     Pacific        Ocean side               Wintering waterfowl                   have adapted           to these             dynamic
   environmental           conditions              through nomadic                  and     opportunistic        movements               when       preferred areas

   become        icedover           It   is   this   network of various lagoons                         estuaries            and bays        that   allows these

   birds to      overwinter         successfully in the                   harsh environment of                  the southern           Alaska Peninsula


   The    risk   of wintering            in    such     a    harsh      winter       environment          is   that    the birds live          on    the      edge of           the

   threshold      between           sufficient        resources           or    not enough           to survive        through       until    spring          green up and
   warmer weather                Therefore              collectively           wintering         birds are      much more             vulnerable              to

   disturbances        than      less physiological                  demanding              periods     of their annual           life    cycle          Adjusting

   foraging intensity            with temperature                   is    one    survival        mechanism             For example             some           smaller

   ducks     increase        foraging          intensity          with drops          in   ambient temperature while                      other      waterfowl

   species       may   opt     for limited or               no feeding          during       extreme      cold    as for these species                   it   is


   energetically         economical reducing exposure                                 and     energetic        costs    of    feeding      in the     cold          Nilsson

   1970 Frederick and Klass 1982 Jorde Krapu and Crawford 1983 and Jorde                                                                       et   al        1984         These

   considerations          for wintering              Black Brant and                 other physiologically                  stressed        species          highlight           that

   humanrelated            disturbances              places        them        at risk     and   possibly       increased        mortality


   A    sitespecific       assessment              of potential waterfowl                     disturbance         focusing           on Black Brant was
   conducted        by    ABR 2010                   reviewing            academic agency and peerreviewed                                 literature              evaluated

   potential      waterfowl          disturbances                 associated        with road construction                    operation and maintenance
   The    ABR 2010              report yielded the                  following              despite    a large    body of research               literature            it


   remains       difficult      to accurately               predict the         specific      effects    for the        subject      road     as studies             occurred

   in different      habitats        and with           different         species          The    responses       of    wildlife         to disturbance              varies


   by   type     of disturbance               distance           from    the    disturbance          disturbance             frequency         intensity            duration
   and    predictability            environmental                 conditions          influencing         how     far    sound        will    carry       and       at   what

   intensity        group       flock          size season               and species             Finally       there    is   the variation          of individuals




   earthmoving
   with   some more            tolerant than              others     to   any given           disturbance          All       these factors          conclude             that


   responses       to disturbance               are difficult            and unpredictable              ABR 2010                did note trends                    among          all


   the research        reviewed               Large         unusual        or    loud      vehicles     eg        heavy        equipment and

                 types       as well          as   slow      stopping          or   stopped       vehicles       elicited       stronger        responses from
   waterfowl       than      constantly            moving passenger                   vehicles


   Using     a   05 mile 2680 foot                      radius       from       the   road       corridor in the         intertidal       area most of the road
   would be       visible       from      areas      used         by Black Brant and Emperor Geese                              in   Kinzarof        Lagoon but
   the noise      level    from passengertype                       vehicles          would be        less than        the    background            noise          level

   ABR 2010               The    Alternative                2 road proposes                an alignment         located       05 mile 2680 feet                          to   1


   mile   5280         feet     north         of Kinzarof           Lagoon           thereby      minimizing road               disturbances              for staging              or

   wintering birds             along     this      route



   Summary of Road Construction Operation and Maintenance                                                                    Effects


   The    direct    and    indirect           effects       to   Black Brant Emperor                   Geese          and    other staging           andor

   wintering birds             would      include           the   permanent           loss    of 107    acres      of tundra          habitat       for the         road

   corridor footprint               Intermittent             shortterm           physiological          and     behavioral           stress     caused by noise




   IZEMBEK       NATIONAL       WILDLIFE           REFUGE                              4152
   LAND EXCHANGEROAD CORRIDOR                               EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 19 of 60
                                                                                                       432 ALTERNATIVE 2                 BIOLOGICAL        ENVIRONMENT
                                                                                                                                              4325       LAND       MAMMALS


                                                 their contractors                 and                        not use        construction
              Project        personnel                                                       others    will                                           project access          to

              hunting and         trapping         areas that             are      not    available        to the general         public        to support         harvest


               opportunities


   The    goal    of   the   next 2     mitigation            measures             is   to   prevent       uncontrolled           vehicle       access     to the

   Izembek       Wilderness           or    important         wildlife          concentration              areas in       upper       Cold     Bay

               Effective       Barriers       MMV               to   motorized                vehicles      will     be   installed      and maintained                  at the

              Northeast         Terminal          to   prevent        motorized               vehicles      from leaving              the terminal        area or         road

               The     applicant       shall place         signs          at the     Northeast Terminal                   site advising         the     public      that

               motorized        vehicles         are restricted               in   Izembek           Wilderness


   The following          additional         mitigation          measures                identified        in the       Act would        also    be implemented


               Motorized        vehicle          access       beyond           the      roadway        corridor         would be prohibited                Barriers


               MMV             either bollard            and chain              or bollard           only     will      be placed on each              side    of   the

               roadway        to physically            prevent        allterrain vehicles                   and      other      motorized        vehicle       access

               Signs    that    explain the access               restrictions                and     the   reasons        for   them     will   be posted           at   each

               end of    the    road


               Most commercial use of the road would be                                         prohibited           NonCommercial Use                        MMU
               Guides would not be allowed                           to    use      the      road    for   guided hunts           or   commercial          wildlife

               viewing

   These measures             would only be              effective            in   reducing          impacts       if   they    are    enforced         In the      absence

   of enforcement unauthorized                         access        is
                                                                          likely        to   occur


   Large      Mammals

   Direct     Effects     and Indirect             Effects      from Construction                          Operation            and Maintenance


   Caribou

   The    project area         lies   in    an important             wintering            area       and migration           corridor     for the       Southern

   Alaska Peninsula             Caribou          Herd     supporting                 high     densities       Skoog          1968 Valkenburg                  et   al    2003
   Caribou migrate through                   the project area                  between          calving       areas northeast            of    the project area             and

   wintering        grounds      on    the   western          side    of Cold             Bay The Izembek                    isthmus      is    the    narrowest          point

   of   the   migratory        corridor specifically                  the      isthmus between                 Izembek           and Kinzarof           Lagoons             The

   southern      road alignment was                    selected       to      minimize road construction                         operation            and maintenance

   effects    for   migrating caribou

   Caribou and         human development                      have        a   long       history      of   coexistence           in northern latitudes


   Generally         caribou      quickly         adapt       to physical               structures      or buildings            Murphy and Lawhead                        2000
   National      Research        Council          2003          Conflicts               occur    with      degree of         disturbance         based on

   frequency         intensity        duration          and    seasonality                   Individual       responses          to    disturbance        may range
   from   increased          vigilance       demonstrated                 through            alert
                                                                                                     posture      in preparation for the                 next      level


   response immediate and temporary abandonment                                                 of a    location        followed by           return to       normal

   behaviors        to the     permanent           avoidance              or   abandonment                 of a locations by              individuals          or    herd

   Young 1997            Wolfe         et   al   2000         Vistnes          and Nellemann                2001        Vistnes et       al     2001     Miller          2003
   Energy expenditure                 as a   response         to disturbance                  and     the ability       to   replace     that    energy        loss      andor




   1ZEMBEK       NATIONAL      WILDLIFE          REFUGE                                  4161
   LAND EXCHANGEROAD CORRIDOR                           EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 20 of 60
                                                                                                           432 ALTERNATIVE 2                         BIOLOGICAL         ENVIRONMENT
                                                                                                             4327 THREATENED                         AND ENDANGERED                SPECIES




   4327             Threatened              and    Endangered                      Species

   The primary actions under                       Alternative                2 considered              for analysis               of effects        on    threatened         and

   endangered           species include                a   proposed            land exchange               between              the federal          government              State      of

   Alaska and King                 Cove Corporation                         as described            in the     Proposed              Action Section                 12       and    the

   southern      road alignment                  option for construction                       of   a     road between                   King       Cove and Cold Bay
   The road         corridor       would be            located          approximately               1V2   mile   to       1   mile       north       of Kinzarof           Lagoon

   The     3 threatened           and endangered                    species         included        in this      EISStellers Eiders                             northern          sea




   Yellowbilled
   otters    and     Steller sea           lionsare addressed                         separately           below              Because          the effects         on 2    candidate


   species Yellowbilled                      Loon and          Kittlitzs              Murrelet            are similar to those                  expected          to   occur       to

   Stellers     Eiders          the    analysis        of    effects          for these species                have been                 combined            Although
             Loon and           Kittlitzs         Murrelet have no                     legal protection               under          the   Endangered               Species        Act    at


   this   time      they      could    become              listed before             the project          is
                                                                                                               completed                 All    5   species       with     the


   exception        of    Kittlitzs         Murrelets during the                      breeding            season          are      found       exclusively         or   almost

   exclusively          in   marine        habitats         in this          region

   If a   proposed           alternative         involving             land exchanges               and        new    construction                  is   selected      and

   measures         are   taken       to    implement             it    Endangered             Species          Act Section                7 consultations              would have

   to    be conducted           with       the   Service          listed birds              and     sea otter         and          the   National Marine                Fisheries

   Service     Steller sea            lion These              consultations                 may     require the               development                 of Biological

   Assessments            and     Biological           Opinions concerning                          these      Endangered                 Species         Act     listed   species
   These documents                 would         likely      contain           required       and        recommended                     mitigation        measures          to   reduce

   the    impacts       to    the listed         species       It      is   not     clear    what       these    measures                might be and whether they

   would be         different         from       the   measures              discussed         in the following                    analyses


   Stellers Eider Yellowbilled                               Loon and                Kittlitzs          Murrelet


   Direct     Effects         and     Indirect Effects                  ofthe        Land Exchange

   The exchange              of   land parcels             would occur                prior to      construction                    Stellers         Eiders       Yellowbilled

   Loons and            Kittlitzs          Murrelets         do     not       occur on        terrestrial habitats                   included            in the   proposed          land


   exchange          although         they       may occur              in    nearshore            and    estuarine           environments                adjacent       to the


   parcels      The Kinzarof Lagoon                          parcel          abuts     an important high                      density wintering habitat                      for

   Stellers     Eiders in           Kinzarof Lagoon                         and    northern        Cold        Bay The              transfer         of   the   submerged           lands

   and    waters        of Kinzarof          Lagoon           including               eelgrass       habitat         and      intertidal            shorelines         to the

   lzembek       State        Game Refuge would                         result in       management               under             the   lzembek          State     Game Refuge
   Plan The         waters        of Cold         Bay       adjacent           to    Mortensens            Lagoon             is   moderate          density wintering

   habitat for Stellers               Eiders but             the    lagoon           itself   is
                                                                                                   unlikely          to   have       much use by                Stellers      Eiders

   other    than     in the       entrance         channel Small numbers                            of    Stellers            Eiders       have been            reported      in

   Sitkinak     Lagoon            during winter              months

   No     effects    on      Stellers        Eider Yellowbilled                        Loon and            Kittlitzs            Murrelet have been                     identified

   that   would      result       from      the    proposed                 land    exchange         because no                 activities          in the      reasonably

   foreseeable          future     have been               identified          that    would        affect      these species                  or their habitats           within

   these    parcels           These        birds   and       their habitats                 as described         in the            affected         environment            section


   Chapter          3   would remain               the      same            before    and     after the         proposed             land      exchange




   IZEMBEKNATIONAL                WILDLIFE         REFUGE                                   4184
   LAND EXCHANGEROAD CORRIDOR                               EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 21 of 60
                                                                                                                     432 ALTERNATIVE 2                 BIOLOGICAL             ENVIRONMENT
                                                                                                                       4327 THREATENED                 AND ENDANGERED                  SPECIES




   Direct      Effects              and        Indirect         Effects        from Construction

   Potential effects                     on     Stellers         Eider Yellowbilled                       Loon         and        Kittlitzs      Murrelet from

   construction                of the          southern          road alignment               across the              Izembek          isthmus would be mostly from

   disturbance                effects          of noise              The road from            the    Northeast           Terminal             across the      Izembek            isthmus

   would range                 from        12    to    1   mile from Kinzarof                   Lagoon                ABR 2010              evaluated        waterfowl

   disturbance                buffers for three                  possible         road alignment scenarios with                                 offset distances              from     the


   lagoon       of       14   mile         12   mile and approximately                          1
                                                                                                     mile and ambient background                              noise       levels

   measured              at   Kinzarof            Lagoon              and    empirical        noise        data for          vehicles           They   estimated              that   noise

   from most              construction                 equipment would be                     just       above         the    background           noise     level       at    Kinzarof

   Lagoon           at   a    distance           of    a    2   mile and would be                   indistinguishable                   from Kinzarof background

   levels      at    about          I    mile     away               The sound of pile              drivers           would       travel      farther      Based         on    these




   Yellowbilled
   analyses              Stellers          Eiders          using Kinzarof               Lagoon           may         detect       construction         noises but most would

   likely      be    far      enough            away        that      the    sounds would be                    indistinguishable               from background                  noise

   No   direct habitat loss                       would be             associated           with     the        road   corridor since             Stellers         Eiders

               Loons and                  Kittlitzs             Murrelets         do   not    use        the     terrestrial habitats             potentially        affected          by    the

   road


   Effects      of road             construction                 would be moderated                      by      the seasonal            occurrence        of     Stellers           Eiders

   and Yellowbilled                        Loons             Road          construction         activities            during the          summer months could
   eliminate             most       direct disturbance                      impacts      to   Stellers               Eiders       and Yellowbilled                Loons        that    are

   absent      from           the area at that                  time        Kittlitzs       Murrelets would be                         present    in the     area during the

   construction                season and could                       therefore        be   affected            by    noise       disturbance although                   their


   frequency             occurrence               nearshore                and   likelihood          of cooccurrence with                        construction            activities      are

   low      Noise from                                                                                                            however




   Yellowbilled
                                          construction                activities       during the             fall    could                       potentially            disturb


   molting          eiders          or loons          in    September             and October


   Behavioral             reactions              of molting staging and                         wintering              Stellers         Eiders or      of wintering

               Loons           to       construction             activities are         unknown                   Except          when molting           Stellers         Eiders are


   highly      mobile during                     the       nonbreeding             season and could                    abandon           a preferred staging              or foraging

   area   if   disturbed                  They         may be more                sensitive         to    disturbance             during physiologically                      demanding
   times of the year such                             as during the              molt   or just prior to the                      spring   migration         to    the    breeding




   Yellowbilled
   grounds               Mitigation              measures              included        in the    fish         and     wildlife         protection      plan       the seasonality             of

   most of the                construction                 activities        and    the distance                over which             received    sound          levels       reach

   Kinzarof Lagoon                        background                  levels     should       minimize               disturbance          to Stellers Eiders              and

               Loons            Kittlitzs              Murrelets are              not expected                  to nest near the           proposed        road alignment

   therefore             they are unlikely                      to    be    disturbed       except         if    or   when        they    fly   over   the   area


   Eider loon                 or murrelet habitat                      could      be   affected          if     construction            activities     impact important

   feeding          areas or            prey          Mitigation            measures reduce                     or   prevent       impacts       to coastal        habitats          during

   construction                of the road



   Summary

   Stellers          Eiders             and Yellowbilled                     Loons      may     experience               some          noise    disturbance         effects          from

   road     construction                  activities            occurring         during      the        fall    construction            period    August           to   November
   they     are absent              from         the area            during most of           the        summer         construction             period      so    would not be

   affected         during              that    time        Kittlitzs            Murrelets      may experience                      disturbance         effects      throughout              the

   construction                season           but        the disturbance             would occur only                      if   or   when     they   fly   over        the    area




   IZEMBEK          NATIONAL              WILDLIFE          REFUGE                              4185
   LAND EXCHANGEROAD CORRIDOR                                         EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 22 of 60
                                                                                                                432 ALTERNATIVE 2                   BIOLOGICAL             ENVIRONMENT
                                                                                                                  4327 THREATENED                   AND ENDANGERED                    SPECIES




   Effects       would be of low                   to   medium          intensity        perceptible                 and measurable but would not                                    alter

   resource           function in the              ecosystem temporary                          duration persisting                     through          the construction


   period         local       extent        and would             affect     important resources                         threatened and endangered                              species

   and    candidate            species          The        direct     and     indirect      impact of road                  construction                is   considered

   negligible           to   minor


   Direct       Effects        and        Indirect         Effects      from Operation and Maintenance

   Some         disturbance           effects       from         the operation           and maintenance                        of   the   road     are      possible           Noise

   generated           by road use could be                      audible to Stellers                     Eiders Yellowbilled                       Loons and               Kittlitzs

   Murrelets           using        north    Kinzarof Lagoon                     or the southern                    edge of Izembek                Lagoon               Noise       levels

   and    distances           to    which sounds                are audible            depend        on        the species           being       evaluated          and       the vehicle


   type and wind               direction           and     strength          The sounds of passenger                             vehicles         are estimated                to   be   less

   than    Kinzarof            Lagoon         background               noise      at a distance                of more          than    300      feet    and       eliminated            by

   1300         feet    a mile              Heavy          trucks      would       create noise                 similar to           construction            vehicles          and reach

   levels       just    above ambient                 at   12   mile from         the    road        ABR 2010                        Stellers      Eiders fly            across       the

   isthmus        when         traveling         between           Izembek         and Kinzarof lagoons                              During        the fall         movements

                 to    be    dictated       by                         winds and          tidal          conditions              Birds will         move           to   leeward          areas
   appear                                          prevailing

   to    find    shelter       from       strong        winds and they                 move      to areas            where       foraging          conditions are               more
   favorable           due     to differences              in tidal conditions              tides              are not     synchronous              between              the   two       sides

   of the peninsula                   During winter                   when       ice    conditions are                   extremely  dynamic birds will move to
   one    side        of the       peninsula        or the other            according           to       ice   cover        This frequent movement back and

   forth across              the   isthmus exposes them                      to higher risks                   of   disturbance            from    activities            on    the   road


   Impacts        of road use on                Stellers          Eiders         Yellowbilled                   Loons and              Kittlitzs        Murrelets using                  the


   nearby        habitats          depends         on time of year                traffic       level          vehicle      type        frequency             and       predictability

   of disturbance and                     the ability           to habituate           to disturbances                   ABR         2010         Road use during
   summer months would                          not     affect        eiders     or    loons     since they               are absent         from        the    area          Behavioral

   reactions           of    Stellers       Eiders Yellowbilled                        Loons and                Kittlitzs            Murrelets to            vehicular traffic                are

   unknown              Chronic           disturbances             could       cause     some displacement                           from    areas       of Izembek Lagoon

   and Kinzarof Lagoon                       closest        to the      road      corridor           Izembek              Lagoon           and    offshore waters                   to the

   north    are        designated           critical       habitat for Stellers                 Eiders              Eiders are flightless                    for   approximately                3

   weeks        during        wing molt            in the fall          leaving         them     particularly              vulnerable             to disturbance                Taylor
   and Sowl            2008           Stellers Eiders                 show       high    site    fidelity           to   molting        areas       so repeated                disturbance

   could cause longterm displacement                                     or    abandonment                     of   traditional        use    areas          Flint      et al       2000
   Energetic           costs       from     disrupted foraging                   could     be        a   concern           as   wintering          eiders       in the         EIS    project

   area    spend        much of           the    time      foraging         to   meet     energetic                 demands          Laubhan and Metzner 1999

   Increased           access        to   Izembek           Lagoon        designated             as       critical        habitat      for Stellers             Eider and
   Kinzarof Lagoon                    for   hunting             fishing subsistence                  activities            and       for recreation            could       introduce

   additional sources                 of    human          disturbance            on    Stellers           Eiders          Yellowbilled                 Loons and              Kittlitzs

   Murrelets             The proposed                 barriers        along      the roadside              would          limit      some        allterrain vehicle                  access
   but    not    all    activities that            could cause            disturbance            or       displacement                 New       roads        facilitate        human
   access        and    activities          into   once remote               areas      Trombulak                   and    Frissell        2000          Evidence              exists    of

   allterrain vehicles                    accessing         previously inaccessible                            areas     along       the    east   and       northeast          sides      of

   Kinzarof Lagoon                    from      the     newly         constructed         road           to the      Northeast          Terminal             Sowl 2008c                   A
   tendency            to follow          visible trails           even      those      posted           as closed         to vehicular traffic                    has     increased


   damage         to habitats             along     existing          road     corridors         Sow            2004            The     southern             road alignment




   IZEMBEK NATIONAL                  WILDLIFE           REFUGE                             4186
   LAND EXCHANGEROAD CORRIDOR                                   EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 23 of 60
                                                                                                        432 ALTERNATIVE 2                    BIOLOGICAL             ENVIRONMENT
                                                                                                          4327 THREATENED                     AND ENDANGERED                  SPECIES




   could        lead to       substantial         increases         in    waterfowl         hunting          pressure       in   Izembek            or   Kinzarof         lagoons
   due    to    improved            access     for foot         and      allterrain vehicles                travel       see Brant       in Section                4424
   Izembek             Lagoon       critical       habitat          is   an important molting                    area for      thousands            of   Stellers        Eiders

   in the       fall    coinciding           with    the     timing of waterfowl                hunting            for   Brant and           other       species        A
   substantial           increase       in disturbance              from gunshots              allterrain            vehicles        and      human presence                   at this

    ime would            likely        cause molting            flightless            eiders to       swim away from                 preferred            feeding areas
   This    would         interrupt their feeding                    and cause them             to    expend          energy        decreasing            their ability           to

   recover        from molting               especially if disturbance                      levels     are       high and chronic              It
                                                                                                                                                     may       also    cause

   some        birds to        abandon        preferred foraging                 areas       at least        while       hunters    are      present          It
                                                                                                                                                                    may    also

   increase        the       chance of        eiders      being         shot accidentally            no      hunting        is   allowed on           this         species
   These        indirect        effects      of   the   road could be             much       greater         than    the    direct effects            of the road



   Summary

   Operation and maintenance                            of   the southern            road    corridor            could    result in disturbance                     effects      on

   Stellers        Eiders          and Yellowbilled                 Loons       during the           fall    through       spring        Eiders are particularly

   vulnerable           to disturbance             during       premigration                staging         in the    spring      and    the    molt          in the    fall

   Disturbance               effects    could       be of medium                intensity if        traffic       and    noise     volumes remain                    low
   Increased           traffic      volume         or frequent           and    repeated       use by loud               vehicles    could          lead to         longer     term

   displacement                 Disturbance             effects         would be longterm                   in duration intermittent                     but       persistent         for

   the   life    of     the    project        localized in extent                the isthmus                area and would              affect        important

   resources           threatened and endangered                           species      and    candidate             species         Kittlitzs           Murrelets            could

   be    disturbed           during     the   breeding season                   but   the    disturbance             would be        limited         to occasional

   flyovers        as they         do not     nest near the              road   corridor         The         direct      and     indirect     impact          is    considered

   moderate            for Stellers          Eiders       and minor            for    Yellowbilled Loons                    and     negligible           to    minor      for

   Kittlitzs           Murrelets



   Mitigation            Measures


   A Fish        and     Wildlife         Protection          Plan       MMM            described            in   Appendix F would                    mitigate

   disturbance               effects    associated           with       Alternative      2     Additional             measures          to    limit      human         access     to

   important            Stellers        Eider      habitat      north      and south of          the        road     corridor      may be required

   Cumulative                Effects


   Past     present           and reasonably             foreseeable            future actions              are the      same     as described             in

   Section        4227              Disturbance           effects         associated        with implementation of                      Alternative                2 would

   result in       a moderate            contribution              to    cumulative         effects         on   Stellers        Eider and           a negligible           to

   minor        contribution            to   cumulative            effects      for   Yellowbilled                Loon and         Kittlitzs          Murrelet



   Conclusion




   Yellowbilled
   Due     to the       seasonality           of   Stellers Eiders              and Yellowbilled Loons use and                                 the    timing of          the


   proposed            construction           activities        effects        of road      construction             on    Stellers          Eiders      and

                Loons would be of low                      to   medium          intensity       perceptible               and    possibly       measurable

   temporary existing                    during the          2year         construction         period and                localized          within        the area        of    the

   Izembek             isthmus          The road         construction            would have             similar impacts              to Kittlitzs              Murrelet

   because        it    is   not   expected         to nest near the             road   corridor             Year round            operation          and maintenance

   of the road would                   coincide         with Stellers           Eiders        Yellowbilled                Loons and            Kittlitzs            Murrelet




   IZEMBEKNATIONAL                  WILDLIFE        REFUGE                              4187
   LAND EXCHANGEROAD CORRIDOR                                EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 24 of 60
                                                                                                          432 ALTERNATIVE 2                   BIOLOGICAL           ENVIRONMENT
                                                                                                            4327 THREATENED                   AND ENDANGERED                SPECIES




   presence         in the area          and could              result in effects           that    are   medium        intensity            observable longterm
   duration intermittent                   but       persistent          for the     life   of   the   project         and     localized          within          the area      of

   the    Izembek        isthmus               Stellers          Eiders are federally protected                        under       the   Endangered                Species      Act
   so    they    are   considered              important           in   context        Yellowbilled                 Loons and         Kittlitzs         Murrelets are

   considered          important           in context            due     to   their candidate             status     and     declining         populations             The      land


   exchange         would not             affect      use       patterns       by   Stellers        Eiders      Yellowbilled                  Loons          or Kittlitzs

   Murrelets           The        contribution             to   cumulative impacts would be moderate                                    for Stellers              Eiders    and

   negligible       to      minor        for   Yellowbilled                Loons and          Kittlitzs         Murrelets           The       overall        impact of
   Alternative         2 on        Stellers          Eiders would be moderate because                                  eiders      are particularly                vulnerable

   to    disturbance         during premigration                         staging      in the spring          and      the    molt   in the fall              and   the effects

   on Yellowbilled                 Loons and                Kittlitzs         Murrelets        is   considered          negligible           to   minor


   Northern Sea Otter Southwest Alaska                                             Distinct         Population          Segment


   Direct      Effects       and       Indirect            Effects       of the     Land Exchange

   The exchange              of    land parcels             would occur             prior to        construction             Northern          sea otters          do not use

   the terrestrial habitats                   included          in the     proposed          land exchange              although         they      may occur           in

   nearshore        and      estuarine          environments                  adjacent       to the    parcels         The Kinzarof Lagoon                         parcel    abuts

   an important high                density sea otter concentration                              area that      is   designated          critical       habitat in

   Kinzarof Lagoon                  and    northern             Cold      Bay Figure           3226            The nearshore                 environment of

   Mortensens            Lagoon          is    used by          otters        Waters        adjacent      to the parcels           considered               for   exchange         on

   Sitkinak Island are within                         sea    otter      critical    habitat        Figure      3224            The       transfer           of the

   submerged           lands       and waters              of Kinzarof             Lagoon        including           eelgrass      habitat        and       intertidal

   shorelines          to    the    Izembek         Game Refuge
                                                       State                                would       result in      management                 under       the provisions

   of    the   Izembek           State    Game Refuge Plan

   No     effects      on   northern           sea    otters      have been          identified         that   would         result      from     the       proposed        land


   exchange          because no               activities         in the       reasonably         foreseeable          future    have been            identified          that

   would       affect       northern sea             otters      or their habitats            within       these      parcels       Northern            sea otters       and

   their habitat            as   described           in the      affected          environment            section      Chapter          3     would remain             the

   same        before       and    after       the    proposed           land      exchange


   Direct      Effects       and       Indirect            Effects      from Construction

   Potential effects              on     northern           sea otters        from    construction             of    the southern            road alignment             across

   the    Izembek        isthmus would be mostly from                                 disturbance           effects     of noise             The road from             the

   Northeast        Terminal             across       the    Izembek           isthmus would range from                        2   to    1    mile from Kinzarof

   Lagoon an important                     habitat for sea otters                     Both Kinzarof and Izembek lagoons                                      are designated

   critical     habitats         for northern sea                otters        ABR 2010                estimated        that   noise         from most            construction


   equipment would be                     just       above      the     background           noise     level    at    Kinzarof Lagoon                   at   a    distance      of   V2


   mile and would be                   indistinguishable                  from Kinzarof              background             levels at        about      1    mile    away       The

   sound of       pile drivers            would            travel farther           Sea     otters     using Kinzarof Lagoon                      may        detect

   construction             noises but          it    is   not   known whether                they     would         react   to this         disturbance             Possible

   reactions        could        include        displacement               from     areas     most impacted                 by noise          No     direct habitat loss

   would be         associated            with       the    road      corridor since             sea otters         do not use      the       terrestrial         habitats      of

   the    road   corridor




    IZEMBEK      NATIONAL          WILDLIFE           REFUGE                                4188
   LAND EXCHANGEROAD CORRIDOR                                EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 25 of 60
                                                                                                       432 ALTERNATIVE 2                  BIOLOGICAL           ENVIRONMENT
                                                                                                         4327 THREATENED                   AND ENDANGERED                SPECIES




   A Fish     and      Wildlife Protection                  Plan    MMM                and     the    Marine        Mammal              Protection       Plan     MMN
   provide measures                to    alleviate         or prevent          impacts        to coastal         habitats        during    construction           of the

   road



   Summary

   Construction            of the       southern          alignment road could                  elicit      disturbance           responses from              sea otters


   using     northern        Kinzarof          Lagoon           during     the    summer months                     If disturbance           were       to    occur      it


   would be of low                to   medium         intensity       perceptible              and measurable                but       would    not     alter resource

   function in the           ecosystem               temporary during                  the     2year        construction            period and           localized


   within     the area           of the Izembek              isthmus             The southwest              Alaska          distinct     population segment                   of

   the   northern sea otter               is   federally protected               under         the    Endangered             Species      Act and        the    Marine

   Mammal         Protection            Act    so    is    considered          an important resource                       The     direct   and    indirect        impact          is


   considered          negligible



   Direct    Effects         and       Indirect       Effects      from Operation and Maintenance

   Disturbance            effects       from    the       operation       and maintenance                   of    the   road      are   possible        Noise

   generated        by road use could                 be     audible to sea            otters    using        north        Kinzarof       Lagoon         Noise          levels

   and   distances          to   which sounds               are audible          depend        on     vehicle       type     and wind        direction          and

   strength         The sounds of passenger                       vehicles         are estimated              to   be    less than       Kinzarof        Lagoon

   background             noise    at    a distance         of more        than       300     feet    and    eliminated           by    1300     feet    14 mile
   Heavy      trucks        would        create noise            similar to construction                 vehicles           and reach       levels      just    above

   ambient     at    2     mile from           the   road       ABR 2010
   Specific    behavioral               responses          of   resting        foraging         or nursing sea              otters      and pups       to vehicular

   traffic   are    not     known but            vehicle         disturbance           is    expected        to    be    low      Predictable          lowlevel          traffic


   volumes        could      lead to habituation to                  vehicle          noise      Periodic          loud     vehicles        or other         inconsistent

   noises    may       elicit     disturbance             responses            Chronic         disturbance          and displacement               are        unlikely

   Sea   otters     have been observed                      crossing       the   isthmus between                   Izembek         Lagoon        and Kinzarof

   Lagoon      in winter during periods                         of dense        sea    ice    concentrations               in the southern         Bering Sea

   USACE 2003                     Crossing        the      road would            leave       otters    vulnerable to              being   hit   by passing
   vehicles         The chance of a passing                       vehicle        coinciding           with       otters    crossing       the   road     is    extremely

   low but     if    it    were    to    occur       mortality           could    result


   The   new road could provide                        increased          access       for    waterfowl            hunting         Hunters       shooting         toward

   marine     habitat        could       potentially            disturb sea       otters        The      extent         of added        disturbance           depends         on

   the level      of      increase      in   hunting along               the   road    corridor          The new           road    would        also    allow     increased

   access     by Alaska Native                 hunters          to the sea otters             using Kinzarof               Lagoon         potentially          increasing

   the   number of           sea otters        that       are   harvested



   Summary

   Operation and maintenance                          of    the southern          road       corridor       may         result in disturbance                effects     on

   northern       sea otters           in northern          Kinzarof       Lagoon             Disturbance               effects    from     vehicle      noise         are    not

   known       but        could    be of low          to   medium         intensity          perceptible            and measurable but would not                              alter

   resource       function in the              ecosystem            if    displacement               occurs longterm                   in duration       if   traffic     and

   noise     volumes remain low                      intermittent but persistent for the                            life    of   the    project        local extent

   within     the area           of the Izembek              isthmus and would                       affect       an important           resource       federally




   IZEMBEK     NATIONAL            WILDLIFE      REFUGE                                4189
   LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 26 of 60
                                                                                                       432 ALTERNATIVE 2                   BIOLOGICAL            ENVIRONMENT
                                                                                                         4327 THREATENED                    AND ENDANGERED                SPECIES




   protected       under        the     Endangered           Species          Act and       the    Marine         Mammal         Protection               Act        Although

   very unlikely              injury or mortality                of   a sea        otter crossing        the   road during            winter           could      occur and

   the   resulting effects              would be of high                intensity          longterm          to   permanent           duration            local      extent
   and would           affect      an important resource                      The        direct   and     indirect    impact          is   considered             minor



   Mitigation          Measures

   Protective         measures           stipulated in the Fish                    and    Wildlife       Protection       Plan    MMM                     and     the   Marine

   Mammal          Protection            Plan   MMN                   Appendix             F could       help     alleviate      impacts of human
   disturbance          associated            with construction                operation           and maintenance               of    the       road       Slow speeds

   of travel and         barriers to          prevent        off      road    vehicle       access       could     mitigate       some           disturbance            effects

   Additional          measures          to   limit    human           access       to   important        sea otter habitat            north        and south of            the

   road    corridor       may be required

   Cumulative           Effects


   Past    present       and reasonably               foreseeable             future actions             are the    same      as described                in

   Section        4227          Implementation                   of   Alternative          2 would        result in a negligible                   to   minor

   contribution          to   cumulative          effects         on   northern sea            otters




   Conclusion

   Effects      of road       construction            on   northern           sea otters         would be of low            to   medium                intensity

   perceptible          and measurable                 but       would not           alter resource          function     in the           ecosystem              temporary

   during       the    2year           construction         period and              localized         within       the area      of   the       Izembek           isthmus
   There     is   the potential for             a lowlevel             increase          in noise      disturbance        to sea otters                whenever          they     are

   in close       proximity            to the   road    corridor         during          operation       and maintenance                   of    the    road Although

   noise    disturbance            would be        intermittent               it    would be       long      term   persist for the                life     of   the    road
   and would           affect      a   species    that     receives          federal protection              under    the     both         the    Endangered

   Species      Act    as a southwest Alaska distinct population segment                                              as well         as the        Marine         Mammal
   Protection          Act Although very unlikely injury or mortality of a                                            sea otter crossing                    the   road

   during       winter    could         occur      Cumulative                effects       would be        limited    to a       minor          increase         in noise

   disturbance          of sea         otters    The       land       exchange           would     not    affect    use   patterns          by     sea      otters       The

   summary impact of                    Alternative         2 on       northern sea otters               would be minor


   Steller      Sea     Lion           Western        Distinct          Population             Segment


   Direct       Effects       and      Indirect       Effects         of the       Land Exchange

   The exchange               of land     parcels      would occur                  prior to      construction         Several             of   the parcels          under

   consideration          for      exchange        are terrestrial habitats                    that    are   not used by         Steller sea lions                     Steller

   sea lions       may    occasionally            occur          near   Kinzarof and Mortensens                       lagoons              A     Steller       sea     lion haul

   out   site   exists offshore               of Cape       Sitkinak         on     the    east   end of       Sitkinak     Island              Although          waters

   offshore       of   the    exchange          parcels      on       Sitkinak are included                  in Steller sea        lion          critical      habitat

   Figure         3224          Steller sea       lions      do not use              the   parcels There would be no                        effect        on     Steller sea

   lion as a result           of   the    proposed         land       exchange




   IZEMBEK        NATIONAL         WILDLIFE      REFUGE                                   4190
   LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 27 of 60
                                                                                                  432 ALTERNATIVE 2                  BIOLOGICAL          ENVIRONMENT
                                                                                                    4327 THREATENED                      AND ENDANGERED               SPECIES




   Direct    Effects       and       Indirect     Effects         from Construction

   Construction of             a   road along        the    southern           alignment         route    is
                                                                                                               unlikely      to   have any         effect        on

   Steller sea lions               There    are   no   known            haul    outs near the           Izembek         isthmus and          Steller sea          lions

   are   only     occasionally          seen    in   upper        Cold     Bay       near    Kinzarof          Lagoon        Any         potential     nearshore

   marine     habitat      impacts         during construction                  would       be   mitigated        through         the imposition            of

   mitigation       measures



   Summary

   Steller sea lions are             uncommon              in the       marine environment                nearest        to the land        across       which        the

   road would be constructed                      so   would not be             directly        or indirectly           affected     by     the   road

   construction




   Direct    Effects       and       Indirect Effects             from Operation and Maintenance

   Operation and maintenance                      of a road along               the    southern         alignment        route      is
                                                                                                                                         unlikely      to   have any

   effect    on   Steller sea lions               There      are    no    known        haul      outs   near     the    Izembek          isthmus and             Steller

   sea   lions are        only     occasionally        seen        in   upper     Cold      Bay    near        Kinzarof      Lagoon


   Summary

   Steller sea lions are             uncommon              in the       marine environment                nearest        to the     land    across       which        the

   road would be constructed                      so   would        not    be   directly        or indirectly           affected     by     operation        and

   maintenance            of   the   road



   Mitigation       Measures

   Protective      measures           stipulated in the Fish                   and    Wildlife Protection               Plan      MMM             and    the     Marine

   Mammal         Protection          Plan    MMN                 Appendix            F could      help        alleviate    impacts         of    human
   disturbance        associated           with construction               operation            and maintenance              of    the    road      In   addition
   elements       of an Erosion and Sediment                        Control Plan             MMA                Storm Water              Pollution     Prevention

   Plan     MMB            Hazardous           Material           and Petroleum Product                   Control Plan            MMC              and Fuel

   Handling        and     Spill     Response        Plan         MMD           would        mitigate potential habitat                    impacts       during
   construction           or   minimize potential                 albeit   unlikely          disturbance           to   Steller sea         lions



   Cumulative         Effects


   Past     present       and reasonably             foreseeable          future actions           are the        same     as described           in

   Section      4227            Implementation of                 Alternative           2 would         not    contribute to         cumulative          effects        on

   Steller sea lions



   Conclusion


   The    land    exchange           and   southern        road alignment construction                           operation         and maintenance                under

   Alternative        2   would have no              direct       or indirect         effects    on     Steller sea lion           in the    EIS    project           area


   Overall Conclusion

   Construction and                operation      of   the southern             road    corridor        could     disturb Stellers Eiders                   and

   Yellowbilled Loons                  during the          fall   through spring                 Eiders are particularly                 vulnerable         to

   disturbance        during         premigration            staging       in the spring           and    the    molt      in the    fall     Kittlitzs




   IZEMBEK       NATIONAL          WILDLIFE    REFUGE                                 4191
   LAND EXCHANGEROAD CORRIDOR                          EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 28 of 60
                                                                            432 ALTERNATIVE 2         BIOLOGICAL      ENVIRONMENT
                                                                              4327 THREATENED          AND ENDANGERED         SPECIES




   Murrelets    could   be   disturbed   during   the   breeding    season      but   the disturbance     would be       limited to

   occasional    flyovers     as they are not   expected    to nest near the       road    corridor     Construction and

   operation    of   the southern     alignment road could       elicit   disturbance      responses    from     sea otters   using
   northern    Kinzarof      Lagoon    during the   summer months            There    would be no       effect   to   sea lions as


   they do not normally occur          in the project    area    The      overall effect   to other threatened         and

   endangered     species     would be   minor except       for Stellers       Eiders    which would       experience

   moderate     effects




   IZEMBEK NATIONAL       WILDLIFE    REFUGE                    4192
   LAND EXCHANGEROAD CORRIDOR             EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 29 of 60
                                                                                                           442 ALTERNATIVE 3                 BIOLOGICAL       ENVIRONMENT
                                                                                                             4427 THREATENED                  AND ENDANGERED             SPECIES




   4427           Threatened               and    Endangered                         Species

   The primary actions under                      Alternative                    3   considered       for analysis          of effects       on    threatened       and

   endangered        species include                  a    proposed              land exchange             between         the federal        government            State    of

   Alaska and King               Cove Corporation Section                                   12 and       246         and    the central        road alignment             for

   construction          of a road between                     the        communities of King                  Cove and Cold Bay

   The    3 threatened         and endangered                        species          included       in this   EISStellers Eider                     northern sea


   otter    and    Steller sea        lionsare addressed                               separately      below

   If   a proposed        alternative           involving                 land       exchanges       and    new      construction        is   selected       and

   measures        are   taken       to   implement                  it    Endangered            Species Act          Section      7 consultations            would have

   to   be conducted        with          the   Service              listed birds           and     sea otter       and    the   National Marine              Fisheries

   Service     Steller      sea       lion These                 consultations                may    require the        development            of Biological

   Assessments           and   Biological             Opinions concerning                           these   Endangered            Species         Act    listed    species
   These documents             would            likely         contain           required      and    recommended                mitigation        measures         to   reduce

   the   impacts     to    listed     species             It   is    not    clear      what     these    measures          might be and whether they
   would be       different          from       the   measures               discussed          in the     following        analyses


   Stellers       Eider Yellowbilled                           Loon and                Kittlitzs       Murrelet



   Direct    Effects       and       Indirect         Effects from Construction

   Direct    and    indirect         effects      of      construction                 of   the central      road alignment on                Stellers       Eiders
   Yellowbilled           Loons and              Kittlitzs                Murrelets           would be       similar to that        described           for the     southern

   road alignment           see       Section         4327                   The       increased       distance       of   the   road from Kinzarof                 Lagoon
   under     Alternative         3    would       result in less acoustic                        impacts       on    northern      Kinzarof          Lagoon         The

   central    road alignment               is   closer          to    Izembek           Lagoon but may be                  sufficiently           far that   most

   construction       noise would be                  at       background               levels at the        southern         end of the lagoon


   The    parcels    under       consideration                   for land            exchange        under     Alternative         3 are the        same      as

   Alternative   2 except                 the   central          road alignment would be exchanged                                     Please refer to

   Section     4327

   Summary

   Stellers    Eiders       and Yellowbilled                           Loons          may     experience        some       disturbance         effects       from road

   construction          activities occurring                    during              August    to   November           they      are absent        from      the area

   during    most of       the       summer           construction                   period      Kittlitzs       Murrelets        may be          present     during      the

   summer      construction               period          but       their use          of   the area    would be limited                Effects         would be of low

   to   medium      intensity             temporary duration                          local   extent       and would          affect    important         resources

   threatened and endangered                          species              and       candidate      species         The    direct      and    indirect       impact of
   road    construction          is   considered                negligible             to   minor



   Direct    Effects       and       Indirect         Effects             from Operation and Maintenance

   Direct    and    indirect         effects      of      operation              and maintenance               of   the central        road alignment on

   Stellers    Eiders Yellowbilled                             Loons and               Kittlitzs      Murrelets         would be        similar to that            described

   for the    southern      road alignment                      see         Section         4327           The      central   road alignment              shifts the      road

   corridor farther north                 of Kinzarof                 Lagoon           than   proposed         under      Alternative         2     This would




   IZFMBEKNATIONAL             WILDLIFE           REFuGE                                      4312
   LAND EXCHANGEROAD CORRIDOR                                  EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 30 of 60
                                                                                                        442 ALTERNATIVE 3                     BIOLOGICAL           ENVIRONMENT
                                                                                                          4427 THREATENED                       AND ENDANGERED                 SPECIES




   decrease        noise       exposure        and      disturbance            effects     on        eiders     using Kinzarof                Lagoon           This

   alignment         may however                increase           potential noise               levels        and   disturbance             to eiders       in the

   nearshore         areas      of   southern         Izembek           Lagoon            Tens        of thousands            of   Stellers Eiders use                    Izembek

   Lagoon      for      molting        in the    fall      and     staging       for   migration           in the       spring          Increased           noise    from           the

   road could           disturb      and     displace        some of          those       birds       Stellers        Eiders fly            across     the    isthmus           when

   traveling        between          Izembek and Kinzarof lagoons                                 During         the fall        movements              appear       to   be

   dictated     by      prevailing          winds and            tidal      conditions           Birds will           move       to    leeward         areas to find

   shelter    from        strong      winds and they                  move     to   areas       where          foraging       conditions are               more      favorable

   due    to differences             in tidal conditions                tides       are   not synchronous                 between            the     two     sides   of    the

   peninsula             During winter              when         ice    conditions are               extremely          dynamic             birds will        move        to    one

   side     of the peninsula               or the other          according          to ice      cover          This     frequent         movement back and                          forth

   across the        isthmus exposes them                     to      higher risks         of    disturbance             from         activities      on     the   road


   In   addition         the central         road alignment could                    lead       to substantial            increases          in     waterfowl        hunting

   pressure        in   Izembek Lagoon                  due      to   improved         access         for foot        and     allterrain vehicles                  travel       see

   Brant     in Section           4424          New         roads       facilitate        human         access        and   activities          into    once remote                 areas

   Trombulak             and      Frissell     2000          Evidence           exists     of    allterrain vehicles                   accessing           previously

   inaccessible           areas      along    the     east    and       northeast         sides       of Kinzarof Lagoon                     from      the   newly

   constructed           road     to the     Northeast Terminal                     Sowl 2008c 2011f                          A       tendency        to    follow    visible

   trails    even       those     posted       as closed          to vehicular traffic                  has     increased          damage            to habitats      along

   existing     road          corridors      Sowl 2004                   Izembek          Lagoon          is   an important molting                    area for       thousands

   of   Stellers        Eiders in the          fall     coinciding            with     the      timing of waterfowl hunting                           for    Brant and              other

   species      A       substantial         increase        in disturbance             from gunshots                  allterrain            vehicles         and   human

   presence         at this     time would            likely      cause molting              flightless              eiders      to    swim away from                preferred

   feeding     areas          This would         interrupt their feeding                        and cause        them       to     expend         energy       decreasing

   their ability         to    recover      from molting                 especially        if    disturbance            levels        are   high and chronic                   It
                                                                                                                                                                                    may
   also     cause       some      birds to     abandon           preferred foraging                   areas      at least        while       hunters        are    present          It



   may      also    increase         the   chance       of eiders being                shot accidentally                no       hunting        is   allowed on           this

   species         These        indirect      effects       of    the    road could             be   much       greater       than      the direct effects            of       the

   road



   Summary

   Operation and maintenance                          of   the central          road      corridor        could         result in disturbance                 effects      on




   premigration
   Stellers        Eiders         Yellowbilled              Loons and            Kittlitzs            Murrelets during the                   fall
                                                                                                                                                     through spring
   Kittlitzs        Murrelet could             also     experience             disturbance            in the      summer              but   only during            occasional

   flyovers        of the      construction           area        Eiders are particularly                      vulnerable          to disturbance             during

                     staging       in the spring            and       the   molt     in the      fall     Disturbance                 effects       could    be of medium

   intensity if         traffic    and      noise     volumes           remain       low         Increased           traffic     volume            or frequent        and

   repeated        use by       loud       vehicles     could          lead    to longer         term displacement                      Disturbance            effects         would

   be longterm            in duration intermittent                       but    persistent for the               life    of   the      project         localized in extent


   the isthmus            area and would                   affect      important          resources            threatened and endangered                           species          and

   candidate        species            The     direct      and        indirect      impact       is   considered            moderate            for Stellers         Eiders

   and minor            for   Yellowbilled Loons                      and     negligible         to   minor          for Kittlitzs           Murrelets




   IZEMBEK     NATIONAL            WILDLIFE      REFUGE                                   4313
   LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 31 of 60
                                                                                                  442 ALTERNATIVE 3                   BIOLOGICAL              ENVIRONMENT
                                                                                                    4427 THREATENED                    AND ENDANGERED                   SPECIES




                   n Measures


   Elements of a          Fish       and       Wildlife Protection               Plan    MMM             described          in   Appendix F would

   mitigate disturbance               effects         associated        with      Alternative       2     Additional             measures          to limit        human
   access    to    important         Stellers            Eider   habitat north          and   south       of   the   road    corridor            may be required


   Cumulative           Effects


   Past     present      and reasonably                  foreseeable       future actions          are similar to           those described                   in

   Section     4227            Disturbance               effects      associated        with implementation of                    Alternative             3   would

   result in a     moderate           contribution              to   cumulative         effects    on   Stellers          Eider and              a negligible           to

   minor     contribution            to   cumulative            effects    for    Yellowbilled            Loon        and    Kittlitzs            Murrelet


   Conclusion


   The    seasonality          of   eider       and loon use of            the area      and timing of the proposed                         construction

   activities      are   such    that         effects     of construction of the              central      road alignment on                     Stellers          Eider

   Yellowbilled           Loon and              Kittlitzs        Murrelet would be of low                      to   medium        intensity         perceptible
   and   possibly        measurable                 temporary         lasting      during     the   2year           construction            period and
   localized       within       the area         of   the    Tzembek        isthmus           Year round             operation        and maintenance                     of   the

   road would           coincide      with eider loon and                    murrelet       presence           in the area        and could          result in

   effects    that      are   high    intensity           longterm         duration intermittent                    but   persistent for the              life     of   the


   project        local extent            within         the area     of   the   Tzembek       isthmus and would                      affect       important

   resources         resulting in a             moderate         impact          The    contribution          to    cumulative impacts                would          also      be

   moderate          Stellers Eiders are listed as threatened                              under     the      Endangered              Species       Act         so are

   considered        important            in    context         Yellowbilled Loons                 and    Kittlitzs         Murrelets are candidate

   species    and       are also      considered            important        in   context         The     land      exchange          would        not     likely       affect

   use   patterns       by Stellers Eiders Yellowbilled Loons and                                        Kittlitzs         Murrelets              The     overall


   impact of Alternative                  3    on   Stellers         Eider would be moderate because                              Eiders are particularly

   vulnerable        to disturbance              during premigration                    staging    in the      spring      and     the      molt    in the         fall      and

   the   effects     on Yellowbilled                  Loon and          Kittlitzs        Murrelet        is   considered          negligible          to      minor



   Northern Sea Otter Southwest Alaska                                       Distinct       Population               Segment


   Direct    Effects          and   Indirect          Effects        from Construction

   Direct    and     indirect        effects        of   construction        of   the central       road alignment on                  northern sea                otters

   would be        similar to        that       described        for the southern           road alignment see                   Section          4327              The

   increased       distance         of the road from Kinzarof Lagoon                              under       Alternative         3   would        result in less

   acoustic       impacts       on    northern           Kinzarof       Lagoon          The   central         road alignment                is   closer       to   Izembek

   Lagoon         but   may be        sufficiently           far that      most    construction           noise      would be          at   background              levels

   at the    southern         end of      the       lagoon

   The    parcels       under       consideration            for land      exchange         under       Alternative          3 are the           same      as

   Alternative   2 except                 the   central      road alignment would be exchanged                                   Please refer to

   Section     4327




   IZEMBEK     NATIONAL         WILDLIFE            REFUGE                          4314
   LAND EXCHANGEROAD CORRIDOR                             EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 32 of 60
                                                                                                            442 ALTERNATIVE 3                   BIOLOGICAL            ENVIRONMENT
                                                                                                              4427 THREATENED                    AND ENDANGERED               SPECIES




   Summary

   Construction of                the central       alignment road could                           elicit    disturbance        responses                 from    sea otters

   using     northern            Kinzarof        Lagoon        and       southern         Izembek             Lagoon      during          the    summer months                   If

   disturbance           were      to   occur      it   would be of low                   to   medium           intensity        temporary and                   localized        The

   southwest           Alaska         distinct    population segment                      of       the northern sea            otter      is   federally protected

   under        the   Endangered Species Act and                           the    Marine             Mammal           Protection           Act       so   is   considered        an

   important resource                    The      direct     and     indirect       impact            is    considered         negligible



   Direct       Effects          and    Indirect        Effects      from Operation and Maintenance

   Direct       and     indirect        effects    of    operation          and maintenance                    of   the central           road alignment on

   northern           sea otters       would be         similar to         that described                   for the   southern           road alignment                see
   Section        4327             The     central       road alignment                 shifts the           road     corridor       farther north               of Kinzarof

   Lagoon         than proposed                under     Alternative          2     This would                 decrease noise              exposure             and   disturbance

   effects       on    otters     using Kinzarof              Lagoon          This alignment                    may however                    increase         potential noise

   levels       and    disturbance             to sea otters         in the   nearshore                areas    of    southern           Izembek           Lagoon


   Summary

   Operation and maintenance                            of   the central          road     corridor           may     result in disturbance                     effects     on

   northern           sea otters        in northern          Kinzarof and           southern                Izembek      lagoons               Disturbance            effects    from

   vehicle       noise       are   not    known but could be of medium                                      intensity     if
                                                                                                                               displacement                    occurs longterm
   duration intermittent                   but    persistent          for the      life    of       the     project     local       extent and would                   affect     an

   important resource                    The      direct     and     indirect       impact            is    considered         minor



   MitigationMeasures

   Protective          measures          stipulated          in the Fish          and     Wildlife Protection                   Plan       MMM                  and   the   Marine

   Mammal             Protection         Plan     MMN               Appendix              F could            help     alleviate          impacts          of   human
   disturbance              associated         with construction              operation                 and maintenance                  of    the   road        Slow speeds

   of     travel      and    barriers to        prevent       off    road     vehicle          access         could     mitigate          some        disturbance           effects

   Additional           measures          to    limit    human           access    to     important sea otter habitat north                                and    south     of   the

   road     corridor         may be required


   Cumulative               Effects


   Past present and reasonably                           foreseeable          future actions                  are the    same        as described                in

   Section        4227             Implementation of                  Alternative              3   would       result in a negligible                     to   minor

   contribution             to   cumulative         effects         on   northern         sea        otters



   Conclusion


   Effects       of road         construction           on    northern        sea otters             would be of low                to   medium            intensity

   temporary and                 localized        Year round              operation            and maintenance                 of   the    road could             result in

   disturbance              effects     of medium            intensity        longterm                duration intermittent but                       persistent for the

   life    of   the    project          local    extent       and would            affect          an important resource                       resulting in           a minor

   impact          Although very unlikely                          injury or mortality                  of a   sea otter crossing                the      road during wir

   could        occur       and   the    resulting effects               would be of               medium        to   high     intensity             longterm          to


   permanent            duration         local     extent and would                  affect           an important resource                     resulting in           a minor




   IZEMBEK NATIONAL                WILDLIFE        REFUGE                                 4315
   LAND EXCHANGEROAD CORRIDOR                                EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 33 of 60
                                                                                                    442 ALTERNATIVE 3                  BIOLOGICAL          ENVIRONMENT
                                                                                                      4427 THREATENED                  AND ENDANGERED                     SPECIES




   impact        The     contribution           to   cumulative             effects      would be         negligible      to    minor           The     land        exchange
   would     not    likely     affect         use   patterns        by   sea otters         The     summary impact of Alternative                               3    on

   northern sea otters              is   considered            minor


   Steller   Sea     Lion           Western          Distinct         Population            Segment


   Direct    Effects      and       Indirect         Effects        from Construction

   Construction of            a   road along          the      central      alignment          route     is   unlikely    to   have any           effect        on    Steller

   sea   lions      There      are       no   known        haul      outs    near the       Izembek           isthmus and        Steller sea          lions are           only

   occasionallyseen               in     upper Cold            Bay    near       Kinzarof      Lagoon           Any      potential         nearshore        marine

   habitat   impacts          during construction                    would be       mitigated          through     the imposition                of mitigation

   measures

   The    parcels      under        consideration              for land      exchange          under      Alternative          3 are the        same       as

   Alternative       2    except         for the     road       corridor         parcel       Please refer to         Section         4327

   Summary

   Steller sea lions are             uncommon               in the       marine environment                   nearest    to the land         across        which          the

   road would be constructed                         so   would       not    be   directly        or indirectly       affected         by   the    road

   construction



   Direct    Effects      and       Indirect         Effects        from Operation and Maintenance

   Operation and maintenance                         of a road along              the    central    alignment         route      is   unlikely        to   have any

   effect   on     Steller sea         lions        No known           haul       outs are near the            Izembek         isthmus and            Steller sea

   lions are     only     occasionally              seen       in   upper    Cold       Bay    near      Kinzarof       Lagoon


   Summary

   Steller sea lions are             uncommon               in the       marine environment                   nearest    to the       land   across        which          the

   road would be constructed                         so   would not be            directly        or indirectly       affected         by   operation            and

   maintenance           of   the   road



   Mitigation Measures

   Applicable measures                   to   mitigate potential habitat                    impacts       during construction                   or to   minimize

   potential       albeit     unlikely          disturbance           to    Steller sea        lions are described              in Section         4327

   Cumulative          Effects


   Implementation of                Alternative            3   would       not    contribute        to   cumulative        effects         on   Steller sea           lions



   Conclusion


   The    land     exchange         and       central      road alignment               construction           operation        and maintenance                     under

   Alternative       3   would have no                direct or indirect                effects    and no       contribution          to    cumulative              effects

   on    Steller sea lions in the               EIS       project     area




   IZEMBEK       NATIONAL         WILDLIFE       REFUGE                                 4316
   LAND EXCHANGEROAD CORRIDOR                             EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 34 of 60
                                                                                         442 ALTERNATIVE 3            BIOLOGICAL        ENVIRONMENT
                                                                                           4427 THREATENED            AND ENDANGERED            SPECIES




   Overall Conclusion


   The    central    road alignment could            lead to substantial             increases      in   waterfowl       hunting     pressure      in

   Izembek     Lagoon     due    to   improved        access      for foot     and       allterrain vehicles         travel      Izembek

   Lagoon     is    an important molting         area for        thousands          of   Stellers   Eiders in the        fall    coinciding       with




   Yellowbilled
   the   timing of waterfowl          hunting    for      Brant and       other      species      The     direct   and    indirect      impacts
   from    construction    are   considered          to   be    negligible     to    minor       Direct    and     indirect     effects    from

   operation       and maintenance       are   considered           moderate         for Stellers        Eiders    and minor        for


            Loon and      negligible     to   minor       for Kittlitzs        Murrelet          Similar to Alternative             2     the effects

   on    sea otters   would be    minor with no                effects   to   Steller     sea   lions




   IZEMBEK NATIONAL       WILDLIFE      REFUGE                            4317
   LAND EXCHANGEROAD CORRIDOR                  EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 35 of 60
                                                                                                      462 ALTERNATIVE 5                  BIOLOGICAL           ENVIRONMENT
                                                                                                                                                               4624            BIRDS




   Other Birds


   Direct    Effects         and     Indirect          Effects     from Construction

   The    direct   and        indirect         effects     of    the construction           of    Alternative           5   on    other birds          could     include

   shortterm       behavior disturbance                          The     disturbance            would be      limited to the             immediate             areas       of

   construction             Lenard Harbor Ferry Terminal and                                the   Cold       Bay Dock               The number of other                        birds

   in either     of these          areas     is
                                                  expected        to   be small



   Summary

   Direct    and    indirect         impacts of            the construction              of Alternative            5   on   other birds         would be low

   flushing        to       high nest disturbance                   intensity           temporary duration                   local      extent and            common
   context       because none             are rare in the locality                  and    they       are   not   protected        by    special        legislation

   The    summary impact                  level      of    Alternative         5   on    other birds        would be             considered       minor


   Direct    EffectsandIndirect Effectsfrom Operation                                             and Maintenance

   The    direct   and        indirect         effects     of    the operation           and maintenance                of Alternative           5     on     other birds

   could    include          shortterm            behavior        disturbance mostly near                     the      onshore       facilities          Increased

   human      activity        at these locations                 could    cause         other    birds to     avoid         the   areas     Because of an

   abundance        of more           suitable habitat in the                  surrounding area               the effect          would be        negligible




   Summary

   Direct    and    indirect         impacts           of the    operation         and maintenance                of    Alternative         5   on     other birds

   would be low              intensity          longterm          duration intermittent                 but   persistent for the                life    of    the   project
   local extent         limited          to the ferry           route     and      common          context        because none            are rare in the locality

   and they       are       not   protected          by   special      legislation          The summary impact                      level   of    Alternative              5   on

   other birds      would be considered                         minor



   Mitigation       Measures


   The    mitigation          measures            currently       in place         to   reduce     impacts        to birds        from    the operation               of   the

   hovercraft      should           be   effective         in   reducing       potential         adverse      effects        to seabirds         and waterfowl



   Cumulative           Effects


   Past    and   present          actions       that      have and        may      continue       to affect       other      birds in the project area are

   described       in Section            323         Birds       The completion of                the   King       Cove Access Road                     is    expected          to

   result in     more human               activity         at   Kinzarof Lagoon                 and   the northeast           side      of Cold        Bay

   The reasonably                 foreseeable          future actions          would add           a small        amount          of habitat      loss        and would

   increase      human            activity      in the project           area      including          more   traffic        on    the   road    to the        ferry

   terminal The              increase          in the     number of        fisheries observers                in    King         Cove could            also   add     more
   travelers       Alternative             5    is   not expected         to   contribute         more       than      a   minor amount                to the additive

   effect    of disturbance              from        human       activities to          other    birds       Therefore            the   cumulative            effect   of

   Alternative          5   when added               to the     effects   of past present and                 future actions              would be minor




   IZEMBEK NATIONAL                WILDLIFE          REFUGE                             4436
   LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 36 of 60
                                                                                        462 ALTERNATIVE 5        BIOLOGICAL       ENVIRONMENT
                                                                                                                                   4624      BIRDS




   Conclusion


   Direct    and    indirect   impacts of        the operation         and maintenance            of   Alternative    5   on   other birds

   would be low flushing                to   high nest disturbance               intensity       temporary     in duration       for

   construction      but longterm            intermittent     for operation            of the   ferry and   local extent       only    in the

   immediate        vicinity   of the    ferry      terminals     and    route and common                in context   because      they   are   not

   rare   in the locality      and not       protected   by   special         legislation       The    contribution   to   cumulative

   effects   would be minor and               the   summary impact             level    for other birds     would be minor



   Overall Conclusion


   The    overall   impact     level    of    Alternative     5   on    all   birds    would be    minor




   IZFMBEKNATIONAL          WILDLIFE         REFUGE                       4437
   LAND EXCHANGEROAD CORRIDOR                    EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 37 of 60
                                                                                                         462 ALTERNATIVE 5                    BIOLOGICAL       ENVIRONMENT
                                                                                                                                                 4625         LAND   MAMMALS



   4625            Land Mammals

   Alternative         5 includes           using a          ferry to         travel     14 miles between               a terminal in            Lenard       Harbor and a

   substantially         modified           Cold        Bay dock               Construction would occur                       at     both    the   ferry terminal           and

   the    Cold    Bay dock            Under           Alternative              5   the    land    exchange would not occur                         and   the   King       Cove

   Corporation           selected         lands       would be conveyed                        from    the    Izembek         National Wildlife               Refuge        to the

   King        Cove Corporation                   The       effect       of this change            in   land ownership on land                     mammals           is


   described          under    Alternative              1   in Section             4225

   Direct       Effects    and       Indirect          Effects          from Construction

   Construction under                 Alternative             5    is   limited to         2   previously           disturbed sites             The Lenard Harbor
   site   is   presently       occupied           by    the    former             hovercraft      terminal and               the   work       at the    Cold    Bay Dock
   is   limited to the         existing facilities                      Land mammals                  occurring       at   either       of   these   sites    are likely

   limited to a        few     small        mammals such                     as   mice     or   voles        These animals would be                      displaced        during
   construction          by    the noise          and       human         activity         Larger       mammals             in the      surrounding area

   including          caribou        may be           startled       by the        construction          noise       and would           move away from the
   area    As     in Alternative             1    the       indirect         effect     of conveyance            of    the   King        Cove Corporation
   selected       lands    could      result in activities                    that      disturb land         mammals but                this   would be        a   minor

   indirect effect




   Summary

   Direct       and   indirect       impacts           to land       mammals from                  the construction                of   Alternative       5   would be

   low    intensity       change            in land         mammal behavior would                        not     be    noticeably            altered temporary
   duration       during        the   2     year construction                     period       local    extent       limited         geographically to the                Cold

   Bay Dock           and Lenard            Harbor          terminal           sites and would                affect       both    common and important
   resources          resulting in a          minor impact                     Caribou          are   considered           important because              their


   population          has been below management                                  objectives          which     has limited subsistence                   harvest


   opportunities in the               EIS     project         area and brown bear                       are   considered           important because                 of   the

   States        designated          Controlled             Use Area              for   brown bear            All    other land          mammals         are    considered

   common because they                      are       not   rare in the locality                and     are not protected               by    special    legislation



   Direct       Effects    and       Indirect          Effects          from Operation and Maintenance

   Direct       and    indirect      effects          to land      mammals from                   the operation            and maintenance               of Alternative              5

   include       behavior       disturbance                 at the      onshore          facilities     and    increased           risk      of injury    or mortality on

   the    road from       the    community of King                           Cove        to the   Lenard       Harbor Ferry Terminal The beach                                  at

   the    Lenard Harbor              site   is    located          within         an    area designated             medium           density         spring        summer
   and    fall    for    brown        bear       Service           1998 however                   because           human      activity        exists at this site

   brown bear          may occur            there       less frequently                   The higher          elevation        landscape           adjacent        to the

   Lenard        Harbor       site   is   recognized               as   high       density      brown bear denning                   habitat       ADFG 201 Oi
   The Cold           Bay Dock        site       is
                                                      adjacent          to    low       density winter         rangemigration                  for the   caribou

   however         the    Alaska Department of Fish and                                   Game        identifies the          site   as outside         the   known
   winter       use area        Both        sites
                                                       may be           occasionally visited                 by wolves         and      the following          other land

   mammals            river    otters red             fox shrews               northern         redbacked voles                   meadow jumping mice both
   brown and           collared       lemmings               and        Arctic         ground     squirrels




   IZEMBEKNATIONAL              WILDLIFE              REFUGE                               4438
   LAND EXCHANGEROAD CORRIDOR                                EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 38 of 60
                                                                                                       462 ALTERNATIVE 5                    BIOLOGICAL                ENVIRONMENT
                                                                                                                                                 4625            LAND       MAMMALS


   Although         the noise          and     sight    of the      ferry may temporarily                        startle land         mammals   would be a  it




                      disturbance                               in a limited           area                                    that   land mammals near the
   predictable                                 occurring                                          It   is
                                                                                                            expected

   operations        would become                    habituated       to   the disturbance               or      would     relocate         to   adjacent             habitat

   Human          activities at the            Lenard Harbor               Ferry    Terminal and Cold                      Bay Dock              would           likely     have

   negligible        effects       on    land     mammals because                  they      are       temporary           predictable            and       limited to the

   immediate         sites


   An    indirect        effect     of   the    operation of          Alternative            5   would be an              increase         in traffic            on   the   road

   from     the    City       of King       Cove       to the    ferry     terminal This would                          increase       the risk        of    injury or

   mortality        of   land      mammals            either    on    or crossing           the    road           The    number of land mammals

   potentially        affected         by    collisions        is   expected       to      be small



   Summary

   Direct    and     indirect          impacts        to land       mammals from                 the operation             and maintenance                       of

   Alternative           5   would be low             intensity       because          a   change       in       land   mammal behavior                     would           not   be

   noticeably altered                  longterm         intermittent             but   persistent for the                 life    of the project                  local extent

   limited                         the Cold Bay Dock and Lenard Harbor terminal sites and would
                  geographically to

   affect   both      common and important resources resulting in a negligible impact Caribou are
   considered         important because                  their population                  has been below management                             objectives               which

   has    limited subsistence                  harvest    opportunities             in the        EIS    project         area and brown bear                          are

   considered         important because of                    the    States       designated            Controlled               Use Area         for   brown bear                 All

   other land        mammals             are    considered           common because they                          are not        rare in the      locality            and      are not

   protected        by       special     legislation




  Mitigation Measures

   The following elements of a                         Fish     and       Wildlife Protection                    Plan    MMM               would be used                  to   reduce

   adverse        effects      to land       mammals

              No     vessel        will travel north             of a      straight line         between            Northeast          Terminal and Cross                         Wind
              Cove except                in the case       of   a lifethreatening                 emergency

              All     solid or putrescible                waste generated                  during       the project activity                 shall      be removed                or

              otherwise disposed                     of by a method approved                       by    the       Alaska Department of Environmental

              Conservation                  All      efforts will         be   made        to prevent            bears    and     other wildlife                 from being

              attracted          to or    having        access       to    food   or       garbage      during          construction             and    operation              of any

              transportation link



              Project          personnel          their contractors               and       others      will      not use        construction           project access                 to

              hunting and               trapping areas that                are   not    available           to    the general          public     to support                harvest


              opportunities



   Cumulative            Effects


   Past   and      present         actions     that    have and           may     continue         to affect            land   mammals            in the project area

   include sport             and   subsistence          hunting           wildlife         viewing and             management                 The completion of the
   King     Cove Access Road                    is
                                                      expected        to result in greater               hunter          access       to   large mammals in the

   project    area and more                  disturbance            in previously           undisturbed areas




   IZEMBEK NATIONAL                WILDLIFE          REFUGE                            4439
   LAND EXCHANGEROAD CORRIDOR                            EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 39 of 60
                                                                                             462      ALTERNATIVE        5   BIOLOGICAL   ENVIRONMENT
                                                                                                                               4625      LAND   MAMMALS


   Reasonably            foreseeable         future actions        include       an   increase      in the      number of      fisheries observers


   coming through              the     community of King              Cove and upgrades               to    the   Cold   Bay Airport       These

   actions       may cause           an   increase     in    human    disturbance           to land   mammals            While    Alternative    5

   could                        mammals it is not expected to have populationlevel effects on any
               disturb individual            land

   land mammal species even when combined with the cumulative effects from past present or


   reasonably foreseeable future actions Although human activities would cause increased
   disturbance          to    land   mammals           the    activity    would be      limited to the            ferry terminal    areas   leaving

   the majority          of land     mammal           habitats     undisturbed          Alternative          5   would    result in a negligible

   contribution          to   cumulative           effects    on   land   mammals


   Conclusion


   Direct        and   indirect      impacts       to land    mammals from             Alternative          5   would be low      intensity     may   not

   be measurable               longterm            duration    intermittent           and   for   very     short periods but      persistent     for the

   life   of   the   project         would occur          in limited      areas       and would       affect      generally affect       common and

   important resources                    The conveyance           of    the   King    Cove Corporation              selected    lands   could   affect


   important           resources       caribou       and brown        bear        Caribou         are considered         important because       their

   current       population was            recently       below management                  objectives       which    has limited subsistence

   harvest       opportunities            in the    EIS   project area         and brown bear          are      considered     important because of
   the    States       designated         Controlled         Use Area      for   brown bear The                  contribution    of Alternative      5 to

   cumulative           effects      on   land     mammals would be              negligible           The    summary         impact of   Alternative       5

   on     land   mammals          is   considered         negligible      to   minor




   IZEMBEK NATIONAL               WILDLIFE       REFUGE                         4440
   LAND EXCHANGEROAD CORRIDOR                          EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 40 of 60
                                                                                                  462 ALTERNATIVE 5                 BIOLOGICAL           ENVIRONMENT
                                                                                                                                     4626          MARINE     MAMMALS



   4626             Marine Mammals

   Alternative        5   is   similar to the            2003     EIS     Alternative        4    The primary difference                     lies    in the      road     to

   Lenard      Harbor and             other    infrastructure           elements         constructed          or   permitted          Under         this

   alternative        the      ferry   would        operate       6 days per          week       year   round        between        Lenard Harbor and                     the

   Cold    Bay dock              Evaluations             included      here build        upon     the earlier determinations for

   Alternative        4   in the      2003      EIS and any            new    relevant        information

   Under       this alternative           the      King       Cove Corporation              selected        lands    would be conveyed                    from      the

   Service      to the      corporation             This      action    would      not      affect    marine        mammals and              is    not   discussed

   further


   Fourteen         species      of marine          mammals            inhabit the       North       Pacific       Ocean     adjacent         to    Cold    Bay and
   the    Bering Sea           adjacent       to   Izembek Lagoon                see     Section        326         Of these harbor                seals killer

   whales harbor porpoise                      and gray whales               occur with          some    regularity         in the      EIS     project       area       so

   will   be   evaluated         as to potential effects                  from   the    proposed        alternatives           Northern            sea otters       and

   Steller sea lions are               discussed          in Section       4627          Threatened           and Endangered                Species         Pinnipeds

   harbor seals and                  cetaceans          killer    whales harbor porpoise                      and gray whales                are    analyzed

   together         Although harbor                 seals     use both      terrestrial       and marine           habitats    and        the cetaceans            are

   restricted to       marine          habitats         and   are less     commonly           sighted        in the project         area      many of         the

   impact      conclusions            are the       same Where             differences           occur they         are    noted


   Direct      Effects      and      Indirect       Effects       from Construction

  Noise generated               from     construction            activities      at   the    Cold    Bay dock could                elicit    behavioral


   responses        from harbor           seals killer           whales harbor porpoise                      or   gray whales         near the           dock
   Construction would                  require driving            180 spinfin           piles into the seafloor alongside                          the existing

   dock        Noise from            pile driving         activities      may mask marine mammal                           vocalizations            or   cause

   deflection or          avoidance           of an      area    David 2006 Tougaard                    et    al    2009 Wursig              et    al    2000       The

   2003 EIS acknowledged                       the potential for noise                 disturbance           and assumed           that     pile driving           would

   be suspended            overnight          to   avoid unnecessary              disturbance           to   nearby        residences        in the City           of

   Cold     Bay Noise would                   likely result in            some    level      of temporary displacement                       or    avoidance            of

   the area     by harbor seals               killer      whales harbor porpoise                     and gray whales               during pile driving

   activities        Primary haulout                     pupping       and   resting areas for               harbor       seals are in       and around

   Kinzarof Lagoon               and Izembek               Lagoon and            not in the       immediate          vicinity       of    the     Cold     Bay dock
   and    construction           area Although                pile driving       sounds       may be audible                the distance           of    sensitive

   haulouts from               the   sound         source     should      alleviate      potential disturbance                of   or     displacement             from

   important pupping                 locations           The frequency            of occurrence             of   killer    whales         harbor porpoise and

   gray whales         near the         dock       is
                                                         relatively     low      limiting the        chances        they     would be           disrupted          by
   construction           noise


   Fuel    leaks     or other        hazardous           material spills         into    marine       waters        during construction                  could     affect

   nearshore        marine       habitats           Mitigation         measures         refer     to Section         4226           provide         plans     to

   control fuels          and hazardous                 waste    onsite    during construction




   Summary

   Noise impacts            of   construction             associated       with    Alternative          5    could    cause     behavioral disturbances

   of low      to   medium           intensity      because       behavioral          responses         may be observable                   during       construction

   but would be temporary                     in duration         and     localized in         extent        Potential habitat              impacts        should        be




   IZEMBEKNATIONAL               WILDLIFE          RErUGB                          4441
   LAND EXCHANGEROAD CORRIDOR                             EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 41 of 60
                                                                                                        462 ALTERNATIVE 5                        BIOLOGICAL          ENVIRONMENT
                                                                                                                                                 4626        MARINE     MAMMALS


   alleviated         through       application           of mitigation measures                         The summary impact                           level    of the

   construction            of Alternative        5    is     considered           negligible



   Direct     Effects        and    Indirect Effects                 from Operation and Maintenance

   The primary types of potential                          direct     and        indirect     effects         on harbor          seals killer               whales      harbor

   porpoise       and gray whales               from         operation           and maintenance                   of   the    ferry       from Lenard               Harbor          to

   Cold     Bay dock          are   disturbance              primarily           from noise boat                strikes       or habitat              degradation            Noise

   levels emitted            by   the   ferry    are      expected          to   be    similarto         underwater              noise          levels      created     by
   fishing boats in the              area and considerably                        louder than           the hovercraft                discussed             in Alternative            4

   USACE 2003                     If the   daily      trip
                                                                of   the ferry        approaches          harbor           seals      it
                                                                                                                                           may cause temporary
   avoidance          or   escape       reactions            Most harbor              seal encounters              would         likely         occur       in the    nearshore

   areas closer         to   Lenard Harbor                or    Cold    Bay dock              Harbor          seals feeding                at   Delta       Creek     during              the

   summer salmon season                        or in other           areas       along      the   ferry       route      may be            displaced          or temporarily

   disturbed      while feeding                Killer        whales harbor porpoise                           or   gray whales              feeding          or traveling

   along    the ferry         route     could    be       temporarily            disturbed or displaced                       as the ferry passes                by         The

   frequency          with which           these encounters                might occur would be                         low given               the   irregular       occurrence

   and    distribution         of   these species              in    Cold    Bay Gray whales                       appear        to   be    present          only    in the


   summer         so    would not encounter                     the ferry        during other times                  of    the   year

   Due    to the      slow speed of the               ferry         10 knots           direct strikes              are   unlikely               Vessel speed           is   a   key
   factor in     determining             the   frequency             and    severity        of    ship    strikes          with       the potential for collision


   increasing         at   ship    speeds of         15    knots      and    greater         Laist       et   al    2001 Vanderlaan                         and Taggart

   2007         If a ship      strike did       occur           injury or death             could       result          Harbor        seals killer            whales harbor

   porpoise       and gray whales               would most              likely        hear    the       ferry      in sufficient            time      to    move      out    of the

   way      In   addition          implementing                mitigation          measures         included             in the       marine          mammal          protection

   plan   would        further protect          marine           mammals by minimizing disturbance                                          effects



   Impacts       to    nearshore        marine        habitat        near the ferry           terminals            could       result           from   fuel    leaks or spills


   during refueling            operations             Potential         impacts         during refueling                   could      be        mitigated      by deploying
   a   boom around            the ferry        during        refueling           and through            other      spill    response             and     prevention

   measures           included      in the mitigation                measures



   Summary

   Direct     and      indirect     effects     on harbor             seals killer          whales            harbor porpoise                    and gray whales                from

   operation          and maintenance            of       the   Lenard Harbor                ferry      would        consist          primarily             of localized

   disturbance          effects     along      the ferry            route Animals             feeding          or traveling            along          the    ferry    route      could

   be   temporarily           disturbed or displaced                   as the       ferry     passes          The frequency of encounters                             would

   likely   be    highest         for   harbor       seals      and very low            for the other              species         These         behavioral           effects         on
   marine       mammals would be                     intermittent           and    restricted to vicinity                   of   the       ferrys route but would
   affect    species         that receive       federal         protection            under       the   Marine          Mammal              Protection          Act     Direct


   ship strikes         are   possible         but    unlikely         given        the     ferrys slow speed and                          noise       considerably             more
   than   the    hovercraft              The    overall         impact of the             operation           and maintenance                    of    Alternative          5   is


   considered          negligible        to    minor



   Mitigation          Measures

   The following             mitigation        measures              described         in   Appendix F would reduce                               adverse       effects         to

   marine       mammals and marine mammal                               habitat




   IZEMI3EK      NATIONAL         WILDLIFE      REFUGE                                 4442
   LAND EXCHANGEROAD CORRIDOR                             EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 42 of 60
                                                                                        462 ALTERNATIVE 5              BIOLOGICAL      ENVIRONMENT
                                                                                                                       4626      MARINE    MAMMALS


   Marine     Mammal           Protection    Plan   MMN               Erosion and Sediment                    Control Plan     MMA             Storm

   Water     Pollution        Prevention     Plan   MMB              Hazardous          Material        and Petroleum Product             Control

   Plan    MMC           Fuel Handling and                       Response        Plan   MMD              and    Fish   and    Wildlife Protection

           MMM
                                                        Spill

   Plan



   Cumulative         Effects


   Past    present    and reasonably          foreseeable          future actions        and     their respective         effects    on harbor

   seals    killer   whales harbor porpoise                   and gray whales           are the    same       as described      in

   Section    4226            Implementation            of   Alternative     5   would       result in    a   negligible     cumulative

   increase    in disturbance        to    harbor       seals killer       whales harbor porpoise                 and gray whales



   Conclusion


   Noise induced         behavioral        disturbance         of harbor     seals      killer   whales harbor porpoise                and gray

   whales     near    Cold     Bay dock      is   possible during the construction                   and      operation      phases of
   Alternative       5   Effects     if   they occur          would    include        temporary      disruption        or   displacement       of

   animals    feeding         or traveling near the construction                 site   or   along      the   ferrys route       Disturbance

   would     likely   be   highest for      harbor       seals   because of          their relative      abundance          in the area   and very

   low    for the other       species      Direct vessel         strikes    would be      unlikely        due    to the   ferrys slow speed
   and    noise   levels      Behavioral      effects        would be      intermittent       and    restricted to the        vicinity    of   the

   ferrys    operation        and construction            but would        affect     species    that    receive    federal protection          under

   the   Marine      Mammal        Protection       Act       Alternative        5   would have         a negligible        cumulative    increase

   in disturbance        to   marine      mammals and            negligible      to   minor      overall effect      on harbor       seals killer

   whales     harbor porpoise and gray whales




   IZFMBEK    NATIONAL         WILDLIFE    REFUGE                           4443
   LAND EXCHANGEROAD CORRIDOR                     EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 43 of 60
                                                                                                     462 ALTERNATIVE 5                  BIOLOGICAL           ENVIRONMENT
                                                                                                       4627 THREATENED                  AND ENDANGERED                  SPECIES




   4627            Threatened              and     Endangered              Species

   Alternative          5   is   similar to the        2003 EIS        Alternative             4     The primary difference                     lies    in the     road

   and   other     infrastructure            elements          constructed        or   permitted             Under        this alternative              the ferry

   would      operate        6 days per           week year round between                          Lenard Harbor and                   the   Cold      Bay dock
   Evaluations          included          here build       upon       the earlier determinations for Alternative                                 4   in the       2003 EIS

   and any        new       relevant       information

   The    3 threatened             and endangered              species      included       in this      EISStellers Eider                        northern sea


   otters    and     Steller sea           lionsare addressed                 separately             below        Because            the effects       on 2       candidate


   species        Yellowbilled              Loon and           Kittlitzs     Murrelet          are similar to those                   expected         to   occur       to

   Stellers       Eider          the analysis       of    effects     for these species              have been          combined


   Stellers        Eider Yellowbilled                     Loon        and    Kittlitzs         Murrelet



   Direct     Effects        and     Indirect       Effectsfrom Construction

   Noise     generated            from     construction         activities        associated          with       modifications           to the      existing        Cold

   Bay dock could                elicit   behavioral        responses         from       Stellers       Eider Yellowbilled                      Loon         or Kittlitzs

   Murrelet        near the        dock       Construction would                  require driving                180 spinfin           piles into the             seafloor


   alongside       the       existing      dock        The 2003 EIS acknowledged                         the potential               for noise       disturbance             and

   assumed         that pile       driving        would be suspended                overnight          to   avoid unnecessary                   disturbance             to

   nearby     residences            in the City        of Cold        Bay     Pile driving            would        also    be suspended              when         Stellers

   Eiders are within               14   mile of     the    work     site
                                                                            USACE 2003                      In   addition            Stellers      Eiders         and

   Yellowbilled Loons                     would be        absent      from    the    area during            much of            the   summer          construction


   period         Measures          included       in the fish        and   wildlife       protection            plan     to    reduce impacts               of

   construction             activities     would       further mitigate potential disturbance                             effects


   Fuel    leaks    or other         hazardous          material spills           into   marine waters                 during construction                  could       affect

   nearshore        marine         habitats        Mitigation         measures           provide       plans      to    control fuels           and hazardous

   waste     onsite         during      construction


   Under     Alternative            5     the land     exchange        would        not    occur       and       the   King      Cove Corporation                   selected

   lands     on   the northeast            side    of Cold      Bay would be conveyed                        from       the     Izembek       National            Wildlife


   Refuge      to the        King       Cove Corporation               The change              in    ownership of these                lands     would remove

   the wilderness designation                      and    potentially        make        the   lands    available          for       development             subject         to

   the   provisions          of ANCSA             Section       22g        but    these lands          likely      do    not contain          habitat        for    any of

   species     considered            here



   Summary

   Stellers       Eider Yellowbilled                    Loon and           Kittlitzs       Murrelet         may        experience            some      disturbance

   effects    during the construction                     associated        with    Alternative             5 However                 Stellers       Eider and

   Yellowbilled              Loon       are absent        from      the area      during most of the                   summer         construction                           and




   latesummerfall
                                                                                                                                                             period

   mitigation       measures              regarding pile driving             would minimize impacts                             The     construction              period      is



   projected       to continue            into    November            Fall construction               could       therefore           coincide       with      the

                        return       of    Stellers Eiders            and   the   molt     period in             September           and October              Kittlitzs

   Murrelets are not               likely    to   occur     near the        Cold    Bay dock            Effects          would be of low                to   medium
   intensity       because changes                in   behavior       may be observable temporary during                                     the     construction


   period and           localized           The     context      is
                                                                      important          for   all    3 species        because         of their      threatened              and




   IZEMBEK NATIONAL                WILDLIFE       REFUGE                            4444
   LAND EXCHANGEROAD CORRIDOR                            EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 44 of 60
                                                                                                 462 ALTERNATIVE 5                     BIOLOGICAL             ENVIRONMENT
                                                                                                   4627 THREATENED                     AND ENDANGERED                  SPECIES




   endangered           species       status    or their candidate               species    status        The     direct         and   indirect       impact           is


   considered          negligible       to    minor


   Direct     Effects     and        Indirect      Effects         from Operation and Maintenance

   Possible direct           and     indirect      effects     on    Stellers        Eider Yellowbilled                    Loon        and    Kittlitzs             Murrelet

   from operation            and maintenance               of      the ferry     from Lenard            Harbor        to   Cold       Bay dock            are

   disturbance          primarily           from noise boat              strikes      or habitat    degradation                  Noise       levels       emitted       by
   the   ferry    are   expected        to    be   similar to        underwater          noise    levels      created        by       fishing boats in the area

   USACE 2003                   The     ferry      route traverses           a   lowuse     eider area in             Cold       Bay Figure               3225          and

   the   Cold     Bay dock           that    extends      1200       feet    from shore          lies    outside       the   nearshore          habitats            most

   commonly used by                  ciders        The    ferry      route   would not          cross     high    density wintering                   habitat

   Because Yellowbilled                     Loon     are rare in the project area                  and    Kittlitzs          Murrelets          are       only seen

   occasionally          the    likelihood         of    either     of them encountering                 ferry traffic           is   low

   The   ferry would           move         relatively          approximately 10 knots Direct strikes are unlikely
                                                           slowly
   since     Stellers     Eider Yellowbilled                Loon and Kittlitzs Murrelet would be able to detect the
   vessel    and have ample time                   to   move away as it approaches

   Impacts       to   nearshore        marine        habitat       near   the ferry      tenninals         could       result         from   fuel     leaks or spills


   during     refueling        operations            Potential        impacts        during      refueling        could      be       mitigated       by deploying

   a   boom around           the ferry during refueling                     and through          other    spill    response            and    prevention

   measures



   Summary

   Stellers      Eider Yellowbilled                     Loon and          Kittlitzs      Murrelet could               experience             short    term

   disturbance          along   the     proposed         ferry      route      but    effects    would be low               to   medium         intensity

   because changes              in   behavior        may be observable longterm                           duration intermittent                  but          persistent

   for the    life    of the project            local     extent       and would         affect     important resources                      threatened and

   endangered           species       status    or candidate          species        status       The     direct      and     indirect        impact           is


   considered          negligible       to    minor



   Mitigation          Measures

   The   following        mitigation           measures            described      in   Appendix F would reduce                          adverse       effects          to

   Stellers      Eiders Yellowbilled                     Loon        Kittlitzs       Murrelets          and   their habitat              Marine           Mammal
   Protection         Plan   MMN               and      a Fish     and    Wildlife Protection             Plan        MMM
   Cumulative           Effects


   Past present and reasonably                       foreseeable            future actions         are the     same         as described             in

   Section       4227          Disturbance           effects        associated         with implementation of                     Alternative             5   would

   result in     a    negligible       contribution           to   cumulative          effects    on     Stellers          Eider Yellowbilled                       Loon
   and   Kittlitzs       Murrelet


   Conclusion


   Stellers      Eiders Yellowbilled                     Loons and           Kittlitzs      Murrelets         may          experience         some            disturbance

   effects    during construction                  and   operation          phases of Alternative                 5    Seasonality            of occurrence                 of

   Stellers      Eiders      and Yellowbilled Loons                       in     Cold   Bay and          mitigation          measures          would           limit




   IZEMBEK NATIONAL             WILDLIFE        REFUGE                               4445
   LAND EXCHANGEROAD CORRIDOR                           EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 45 of 60
                                                                                                    462 ALTERNATIVE 5                       BIOLOGICAL           ENVIRONMENT
                                                                                                      4627 THREATENED                        AND ENDANGERED                SPECIES




   impacts           Effects       would be of low             to   medium           intensity      because changes                    in    behavior        may be
   observable longtern                       duration intermittent but persistent for the                                  life   of       the    project        local


   extent       and would           affect     important          resources         threatened and endangered                               species       status      or

   candidate           species      status       Alternative           5   would have a             negligible            contribution             to   cumulative

   effects      on     these 3      species       The       overall       impact of         Alternative          5   on    Stellers              Eider Yellowbilled

   Loon and            Kittlitzs       Murrelet        is   considered            negligible       to    minor



   Northern Sea               Otter Southwest Alaska                            Distinct      Population              Segment


   Direct     Effects         and    Indirect         Effects     from Construction

   Noise     generated           from       construction          activities        associated          with    modifications                    to the   existing         Cold

   Bay dock could              elicit    behavioral responses                     from    sea     otters   near       the    dock            Construction would

   require driving             180 spinfin            piles into       the seafloor alongside                   the existing               dock         Noise from          pile

   driving        activities       may mask marine mammal                           vocalizations           or   cause          deflection or             avoidance           of an

   area    David 2006 Tougaard                        et al    2009         WIrsig        et al     2000         The 2003 EIS acknowledged                                  the


   potential         for noise       disturbance         and assumed               that pile driving            would be suspended                         overnight          to

   avoid     unnecessary             disturbance         to    nearby       residences            in the   City      of Cold           Bay         Pile driving         would

   also   be suspended              when       sea otters         are within        4    mile of the           work       site    USAGE 2003                       Noise

   would      likely result in           some        level    of temporary displacement                         or    avoidance              of the       area   by   sea

   otters    during       pile driving          activities          Measures          included          in the fish         and       wildlife protection                plan
   and    the     marine      mammal           protection plan              would       mitigate disturbance                     effects         of construction

   activities


   Fuel     leaks      or other      hazardous          material spills into                marine       waters        during construction                   could         affect

   nearshore           marine      habitats       Mitigation            measures          provide        plans       to   control fuels              and hazardous

   waste     onsite      during        construction




   Summary

   Noise impacts              of   construction         associated           with    Alternative           5   could        cause          behavioral disturbances

   of low       to   medium         intensity         but would be temporary                      in duration             and     localized in            extent

   Potential         habitat     impacts       should        be   alleviated         through        application            of     mitigation            measures           The
   direct    and       indirect      impact      is   considered           negligible



   Direct       Effects       and    Indirect         Effects     from Operation and Maintenance

   Possible          direct   and      indirect      effects      on   sea otters        from      operation          and maintenance                     of the      ferry

   from Lenard            Harbor        to   Cold     Bay dock            are   disturbance             primarily         from noise boat                  strikes         or

   habitat      degradation             Noise     levels       emitted       by     the ferry       are    expected          to       be   similar to       underwater

   noise     levels      created       by    fishing boats in the                 area and        considerably louder than                          a hovercraft

   USACE 2003                      If the    ferry    encounters            sea    otters    it
                                                                                                  may cause temporary avoidance                                  or   escape
   reactions           Most      sea    otter encounters               would       likely    occur      in the       nearshore             areas closer          to   Lenard

   Harbor         or   Cold    Bay dock The route of the                          ferry     avoids       the sea       otter concentration                  areas in

   northern          Cold     Bay and Kinzarof Lagoon

   Due     to the       slow speed of the              ferry      10 knots           collisions         with     sea      otters       are unlikely              Vessel

   speed     is   a key       factor in       determining           the    frequency         and     severity        of    ship       strikes       with     the potential

   for collision         increasing at ship              speeds        of   15 knots        and     greater      Laist           et   al    2001 Vanderlaan                     and

   Taggart        2007         If a ship       strike did         occur      injury or death             could       result           Sea    otters       would most




   IZEMBEK        NATIONAL         WILDLIFE      REFUGE                              4446
   LAND EXCHANGEROAD CORRIDOR                           EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 46 of 60
           Tab 24



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 47 of 60
                                                                                                                                                                   APPENDIX        D
                                                                                          ANILCA           SECTION     810 ANALYSIS OF SUBSISTENCE                       IMPACTS




   topography and                land    status there            is   no   potential       road       corridor        between      King         Cove and Cold Bay
   that   would        avoid      federal public            lands      currently          used      for subsistence           purposes


   1223              Evaluation               of   Other Alternatives                     that     would Reduce              or Eliminate the                 Use
                       Occupancy               or Disposition               of Public           Lands Needed                for   Subsistence            Purposes

   In    addition to the           No    Action          alternative        which         requires        no    additional        land    Alternatives             4 and       5
   reviewed      in other sections                  of   this    Appendix           would         rely      on marine        transportation              without a land

   exchange          These         alternatives           would       eliminate the              use occupancy               or disposition            of    federal


   public     lands        needed        for subsistence              purposes


   1224              Findings

   The only reasonably                   foreseeable            future actions            that    would         affect     subsistence          in the      project area

   are likely     additional closures                    of refuge         lands     to    subsistence           use of     allterrain          vehicles         Closures
   if   any would be implemented                           following         the process            outlined in          ANILCA          with        additional


   analysis     and        opportunities            for public         hearings          and     comments Even with                  potential           closures

   implementation of Alternative                           2 would          contribute           little    to   cumulative        effects       on    subsistence

                                        subsistence                                                             for subsistence
   resources         access       to                        resources              or   competition                                      resources          as

   subsistence         activities         are unlikely           to increase            above      present       levels      Implementation of
   Alternative         2 would           result in       minor        direct   and       indirect         effects     on   subsistence          resources          access        to

   subsistence                                                          for subsistence                               as subsistence            activities are
                       resources           or   competition                                          resource

   unlikely     to     increase         above       present       levels       As a       result the project               components            of   this alternative

   would     make          a   minor     contribution            to   cumulative           effects         on   subsistence        resources          or harvest

   patterns


   In    summary implementation of Alternative 2 would have minor direct and indirect impacts on
   subsistence  uses and would make a minor contribution to cumulative effects on subsistence
   resources      or harvest            patterns          No     significant            restriction        to subsistence          uses    would occur under

   Alternative         2

   123        Alternative 3                    Land Exchange and Central Road Alignment

   Alternative         3   proposes        a land         exchange between                  the     federal       government          State       of Alaska              and

   King     Cove Corporation                   as described            in the      Proposed           Action Section               12       Legal        descriptions

   for    exchange         parcels       are   provided          in   Appendix            B and an overview of parcels proposed                                    for

   exchange       is   presented           in Section           246         The     estimated             amount      of   federal land          exchanged           in this

   alternative       from Izembek                  National       Wildlife          Refuge         would be 227             acres    including           152     acres      in

   Izembek       Wilderness               assuming          a    100foot       corridor           average width

   As     a result     of the proposed               land exchanges                that    would be implemented under                            Alternative         3
   approximately                52583      acres     of former             state   and King           Cove Corporation owned                         lands    would be

   placed     under        federal       management              subject       to the provisions                 of   ANILCA        Title       XIII and 227              acres

   would be removed                    from    federal      management                   for a net        change      of   52356      acres       added       to    federal


   management                  Federal    subsistence            management               under       these provisions             of ANILCA                Title VIII


   provides      a priority            for harvesting            subsistence            resources          to rural residents         from        the    communities

   of King     Cove Cold Bay                       False   Pass Nelson               Lagoon and Sand Point Not                            all    of   the    incoming

   parcels     are     used      by    the five      communities               according            to    the subsistence          use    area       maps     displayed

   in Section        337         For     the   King       Cove        corporation parcels                  Kinzarof         Lagoon Mortensens                      Lagoon



   IZEMBEK NATIONAL               WILDLIFE         REFUGE                                 D11
   LAND EXCHANGEROAD CORRIDOR                              EIS




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 48 of 60
           Tab 25



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 49 of 60
                                                                                                                                                                                   APPENDIX       G
                                                                                                                                       COMMENT ANALYSIS             AND RESPONSE        REPORT




Soo   C©de                 Statement of Concern           CC                                        Response


BIO BIO 05                 The   lands   proposed for exchange   are   not   vital   habitats for   With     the    assumption that the commenter means that the

                           significant   wildlife                                                   State    and Corporation                 lands    proposed for exchange            are not

                                                                                                    vital   habitats for wildlife                  as are the lands within the

                                                                                                    proposed road corridors the following response                                 applies

                                                                                                    The EIS        discusses           the   unique importance of the Izembek
                                                                                                    isthmus for caribou                  Tundra Swans Brant and Emperor

                                                                                                    Geese      Although                detailed habitat value assessments              have

                                                                                                    not been made for the State and Corporation                              lands

                                                                                                    proposed for exchange they are considered by the EIS
                                                                                                    authors to        be somewhat              less   valuable     due to their location

                                                                                                    in relation       to the       lagoons         Exchanged lands represent             little


                                                                                                    gain to Service              as    1     lands are      more or   less   protected   now
                                                                                                    as there       is little     threat to     development         due to remoteness

                                                                                                    andor oilgas or other extractable resource                               and   2   lands

                                                                                                    lost    and lands gained have                  little   in   common with       regard to

                                                                                                    cover types wildlife                   potential or ecological

                                                                                                    processfunction                    they are      not directly comparable

                                                                                                    therefore not              comparably          replaceable        Lands    lost   represent

                                                                                                    lowland        types of documented importance to multiple

                                                                                                    waterfowl         and game species while lands gained are upland

                                                                                                    types    with      little    more than reconnaissance                surveys

                                                                                                    indicating        unknown            resource value to Service             mission

                                                                                                    In                  to             statement      of concern       modifications       to
                                                                                                         response               this


                                                                                                    the    language        in    Chapter       4   Sections      4322 4324             and

                                                                                                    4422       have been made to further emphasize habitat values

                                                                                                    that exist       on the isthmus lands which do not exist on the

                                                                                                    State or       Corporation parcels




IZEMBEK   NATIONAL   WILDLIFE   REFUGE                                               G3
LAND EXCHANGEROAD       CORRIDOR EIS




                                Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 50 of 60
           Tab 26



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 51 of 60
                                           United States Department                              of the    Interior



                                               FISH     AND WILDLIFE SERVICE
                                                            1   01   1   E   Tudor Road

                                                      Anchorage          Alaska     995036199
       J    •°1Ti3085SB

                                                                February         13 2013




  Memorandum


  To                        Kimberly Klein Endangered                    Species   Biologist         Ecological     Services




  From                      Jeffrey   Brooks     Acting Chief                Division   of Conservation Planning                      olic
                                                                                                                             anfl



  Subject                   Biological     Assessment      and IntraSection             7        Izembek    National       Wildlife   Refuge




  Attached       is   our   Biological      Assessment     and IntraSection                 7   for the   Izembek   National Wildlife


  Refuge      Land      ExchangeRoad            Corridor   Final         Environmental           Impact Statement          EIS We        have

  selected     no     action    as   our   preferred alternative             and have conducted           our   analysis   based on     this

  alternative




  Thank       you     for   your   work on     the   EIS and we          appreciate     the      comments you have provided Please
  contact     Ms       Stephanie      Brady     the project lead for the            Izembek        EIS at 907 3067448 if you have

  any      questions    or     concerns



  Attachments




                                                     TAKE PRIDES
                                                      INAMERICA




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 52 of 60
                                                                          Izembek       National         Wildlife     Refuge      Land ExchangeRoad                        Corridor         EIS

                                                                                                                                                            Biological Assessment




   10          Introduction                         and Background

   A     biological             assessment               BA          is
                                                                          required       under           Section      7c      of   the       Endangered              Species          Act        of

   1973        Act         if   listed species                 or their      critical     habitat are present                 in the area affected                   by any          Federal

   action           This        BA      evaluates              potential         effects      of    the        proposed       Izembek         National           Wildlife            Refuge

   Land        ExchangeRoad                        Corridor            Environmental                 Impact Statement                   on    sea otters             Stellers          eider

   Yellowbilled                   loon            Kittlizs           Murrelet       and        their       habitat           The      BA      will          determine           if    formal

   consultation              with       the       US      Fish       and     Wildlife         Service          Service        will    be required



   The     Service              listed       the     Alaska breeding                     population             of    Stellers Eiders               Polysticta              stelleri             as

   threatened              under        the       Endangered                 Species       Act           effective         July    1997       Federal           Register             1997a
   Critical         habitat            was        designated              in     2001      Federal              Register       2001 and                 a    recovery           plan was

   published          in        2002 Service                   2002

   The     Service               listed       the        southwest             Alaska         distinct          population         segment              of    northern           sea       otter

   Enhydra      kenyoni as threatened under
                      lutris                                                                    the       Endangered              Species      Act          ESA           on August              9
   2005 70 FR 46366  The southwest Alaska                                                       distinct         population           segment           of    northern          sea otters

   extends          from Attu               Island       at    the    western       end of      the       Aleutian          Islands     to   Kamishak Bay on                         the   west

   side    of    Cook           Inlet       Included            are the coastal            waters          of   the   Aleutian          Islands         the    Alaska Peninsula

   the    Kodiak            archipelago                 and      the      Barren     Islands             Federal       Register         2005a                Critical      habitat          was

   designated              in    2009        Federal            Register         2009b         and        the    Service       published a              draft    recovery             plan       in

   October          2010         Service           2010k

   Two         species           that       are     candidates             for    listed       status           the   YellowBilled                 Loon and               the    Kittlitzs


   Murrelet           are also          included               in this     section         While         these species            currently         receive      no       official         legal

   protection          under           the    Endangered                  Species       Act they could become                      listed at        any time


   In the      Omnibus Public                       Land Management                      Act of 2009              Public          Law      11111             Title   VI     Subtitle         E
   Act          Congress               authorized the                  Secretary         of    the       Interior      to    exchange         lands          within       the     Izembek

   National          Wildlife           Refuge            for lands          owned by          the       State    of Alaska and              the    King       Cove Corporation
   for the       purpose           of       constructing              a   single    lane gravel                road between          the     communities of King          Cove
   and Cold           Bay         Alaska            if    it   is    in the     public     interest             In the      Act Congress                directed          the   Secretary

   of    the   Interior          to    prepare           an Environmental Impact Statement                                    EIS        in   accordance              with      the        terms

   of    the   Act     and        the       National            Environmental              Policy          Act of 1969            NEPA              as      amended         42        USC
   4321        et   seq          and        its   implementing                 regulations           40 CFR            Parts      15001508                    Congress           specified

   that    the      EIS must analyze                           the    land     exchange             potential         road     construction                 and operation                  and    a


   specific          road          corridor              through           the     Izembek               National           Wildlife         Refuge           and         the     Izembek

   Wilderness               that       is   to     be     identified           in consultation                 with    the    State      of Alaska              the       City       of King

   Cove         and        the     Agdaagux Tribe of King Cove                                           Section           6402b2              To proceed                  with       a     land


   exchange            the       Act        requires the              Secretary          of   the    Interior         to    make      a public          interest determination


   finding          that    the        proposed            land       exchange           including              the   construction            of    a    road        is   in the       public

   interest




   If    determined               to    be        in the        public         interest       the        land    exchange          would           enable       construction                and

   operation          of a         single          lane        gravel      road     between              the    communities             of King             Cove and Cold Bay

   Alaska           that        would         provide City of King                        Cove           residents         road   access       to    the      Cold        Bay Airport



                                                                                                     1




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 53 of 60
                                                           Izembek       National              Wildlife      Refuge        Land ExchangeRoad                       Corridor          EIS

                                                                                                                                                 Biological             Assessment




     continue           to    provide              occasional            medical           evacuations                 via     helicopter          when           Coast        Guard

     assets are in the                   vicinity        and      not   committed               to    other       assignments


     Marine             Personal               transit        and       medical           evacuation                transport             by     local      fishing        vessels

     between           the        cities      of King             Cove        and        Cold        Bay would               continue             The       Alaska Marine

     Highway System would continue to provide ferry service between                                                                               the     communities                  of

     King Cove and Cold Bay approximately twice a month beginning                                                                                  in     late     spring        until

     early      fall    approximately                      May          through September                         as    part    of       the   Southwest            Alaska and

     Aleutian          Chain schedule                       The Cold Bay dock would                                 not      be modified              and a harbor would

     not be constructed



     MarineRoad Link                                  Hovercraft             service       provided by the Aleutians East Borough from
     Lenard            Harbor            to     the      City      of        Cold        Bay hovercraft site at Cross Wind Cove was
     suspended                in     November                   2010           In        November 2011 the Aleutians East Borough
     announced               that    hovercraft             service          would not              resume          Since       operations            began        in    2007         the

     Aleutians          East        Borough              stated that          there       were        issues        with      operability          and      reliable           service

     from       Lenard            Harbor              Revenue           generated              by     operations             did    not meet           initial     projections

     According               to    the     Aleutians              East   Borough                operation              costs    exceeded           revenues              requiring

     an annual           subsidy of over                    $1     million      by       the        Aleutians East             Borough                The    Aleutians            East


     Borough            determined                 that      it   could       not        sustain        these          costs        With         no    further          hovercraft

     service           planned            for      the     community              of King               Cove           the     hovercraft             was        modified            and

     transferred to                 Akutan            in   2012         where       it    is
                                                                                                providing              transportation             between           the    City of
     Akutan and               the    Akutan           Airport           on   Akun Island


     40      Species                     Descriptions


     Please       see        the     Izembek National                        Wildlife           Refuge            Land       ExchangeRoad Corridor                               Final

     EIS     Chapter               3      Section           327         for    species               descriptions            of     threatened            and       endangered

     species



     50      Effects                 Analysis

     With       the     selection             of   the     no     action      alternative              the    Service          has determined                    that    there       will

     be    no      effect           to    any         of    the     species         covered             under           this    biological             assessment                    The

     following           discussion                contains        information                 to    support        this     finding


     51     Stellers                Eider Yellowbilled Loon and                                               Kittlitzs            Murrelet


     Under       Alternative                  1   the      land    exchange              would not occur and                       as    an    indirect     effect        the    King

     Cove Corporation                         selected       lands       on    the northeast                 side      of Cold       Bay may be conveyed
     from     the       Izembek National                      Wildlife         Refuge               to the   King         Cove Corporation

     The change               in    ownership of                  these lands            would remove                  the wilderness designation                          and

     potentially             make         the     lands      available         for       development                   but   these lands          are subject             to    the


     provisions          of       ANCSA 22g                       and    to the      compatibility                requirements of 50                     CFR       Parts        25

     and 26 which                  require         that the refuge             manager               evaluate          the effects             of a proposed             use on

     adjacent          refuge          lands       and      the    ability     of the          refuge        to   achieve          its
                                                                                                                                         purposes           These         lands


     likely     do      not contain                habitat        for   any of species                 considered            here


                                                                                                11




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 54 of 60
           Tab 27



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 55 of 60
                                                                      105825
             MAKING OMNIBUS CONSOLIDATED                                   AND EMERGENCY SUPPLEMENTAL
                                       APPROPRIATIONS FOR FISCAL YEAR                                   1999

                                               CONFERENCE REPORT
                                                                to    accompany
                                                                     HR    4328



   OCTOBER 19 1998                  Ordered    to   be     printed




              MAKING OMNIBUS CONSOLIDATED AND EMERGENCY SUPPLEMENTAL
                         APPROPRIATIONS FOR FISCAL YEAR 1999


   51500


   1998



   Section    353 provides       $20000000            to   the Aleutians         East   Borough      for the   construction    of an

   unpaved    road and        related facilities      on    corporation lands           not   in a designated       wilderness area

   $15000000         to the    State   of Alaska      for    improvements          to the airstrip     at   King    Cove Alaska and
   $2500000        to the    Indian    Health   Service       for the     cost    of new      construction     or   improvements      to    the


   existing clinic     in    King   Cove Alaska and            telemedicine          and     other   medical equipment        The
   Committees have agreed              to these     funds     as an    alternative      to    an easement      for a road   through    the

   Izembek     National       Wildlife   Refuge       wilderness area as           proposed       in section     126 of the Senate         bill


   to   address   critical    health   and   safety    needs




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 56 of 60
           Tab 28



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 57 of 60
                                                                                                                                                                                                                                              6




       The Corps was
                                                responsible                     a    completing                 the                    Cove Access                                       EIS                003     EIS and
                                                                                                                            f
                                                                                                                                                                         Project
       subsequently                         issued       a         C1
                                                                              addressing               the      rra        ne     road link              after       active             As        a                 of             tkt3
                  ROD
                                                                                                                                                                                                      rcosuft            the
            I
                                 funding              for irnaroaccntents                         to the                        Cove
                                                                                                                 King                         Airport              was      redirected Ito the
       bark       at the                                                                                                                                                                                               marineroad
                                                   of the                                    4
                                request                                 Borough                   road          was        c=oonszsateted           to        L errand Harbor where                                    hovercraft
       support            facilities              were        installed
                                                                                             hovercraftpurchased                                w   it
                                                                                                                                                               appropriated                    funds               began
                                                                                                                                                          a


    operating                  its
                                     2007           and        service              wass provided                 by       the     Borough               until           November 20141
    time                                                                                                                                                                                                            During          this
                    the   hovercraft                  served              as the          primary         me          ns    of medical              eve=acaatican                                            between           the
                                                                                                                                                                                    transport
    cities          of King                 Cove and Cold flaw
                                                                                            successfully                   akcamplextin             at        least       22 medical                                                    In
    November                                                                                                                                                                                           c    aactiaaiaaaas
                                 2011             citing                      and
                                                               coast                  reliability            concerns                  tire
                                                                                                                                              Borough                    announced                 that hovercraft
    service              would              not    seastirire            between            King        Cove and Cold flay The                                                      aaaala
                                                                                                                                                                         Macaw=c                   was
    modified and                          moved          to                          in
                                                                                                                                                                                                                 scalrstslaaentl
                                                                   Akczaaiai               2012        to provAid                                                   between
                                                                                                                                 transportation                                          the          City        of     lwu      an and
    the          a4kartaia
                                  Airport             on     ark    ceata       Island



    Even            with       tha
                                            improvements                        described              ffaoia         effozis          continued
    OP
                                                                                                                                                                   to construct                a      road          In   2009
                    ns    authorized                   tire             ecr                of he
                                                                                tairvv                 Interior to
                                                                                                                                 exchange                lands           within          the 1eaaabek                    N aoio     na
    Wildlife              Refuge                for lands                owned by            the State                of                      and
                                                                                                                                Alaska              the            King      Cove Corporation                             for the
   purpose                of constructing
                                                                        single lane gravel                      road        between
                                                                   as
                                                                                                                                               the       communities                         of            zap    Cove and
   Cold             Bay Alaska                      The CPL IA                           directed        the Secretary                    of    the Interior                    to prepare                  an EIS        in
    acctardaan                    with the            terms

                                                                        tC
                                                                         of the       Act and
                R
                                                                                                        the           tatioaaaal          ravirtanniehaal                     Policy                  et    of 1969
       N E                                                                           4311              seq
                          as      amended
                                                                                                                                                                                                                   C
                     r                                   1d
        i



                                                                                                  et                   card      its
                                                                                                                                        implementing                       regulations                     dfi                     Parts
    151111508                         Congress                specified               that the         EIS must                 analyze         the land
                                                                                                                                                                         exchange                     potential          road
   c                                 and operation and
                                                                                                                                rod
            raatnictiaaar
                                                                                     identify            specific                         corridor                 through           the      Cserihek              National
   Wildfzfe
                          Refuge                and    the Ixeaiahek                       ialdertacss            in consultation                   with the                 Mate of Alaska a
                                                                                                                                                                                                                              City       of
   King           Cove and                                                                                       Cove Section                       6402b2
                                                the Agdacadcax                      Tribe of       Kind


   YV`hi         e Section                6402aa             of         01LMA              provides             the secretary with the
                                                                                                                                       discretionary authority                                                                to
   undertake               an exchange                                  doses       not
                                                              it                           mandate an exchange nor does                                                   set
                                                                                                                                                                    it             Iearth     criteria             thai the
   zaccretary             airus             consider           in reaching                  a decision                not to         proceed                  If   the lands             are       conveyed                  they
    shall be              araaacterred                far the
                                                                          purpose           of    caaarsaaea          atiarg     a     singlelane                  gravel          road between                        the
                                                       Cove and Cold Bay Alaska
                                             Kind
                                                                                                                                                    6402d1
   ccsnaaraunities                   cif`
                                                                                                                                  Section
                                                                                                                                                                                   requires                a finding          thaat
   the                                            the public interest
                                                                                                                                                                                                           to
                excharrpe            as     in
                                                                                             as        condition                for                                  the
                                                                                                                                        completing
                                                                                                  <a

                                                                                                                                                                              exchange                             carry out
   the acid           exchange                         the Secretary                       shall       determine                that the        laird          ex    liaaaaTc          aclueiiriT the
  coatasta`aactioira                 of         road     between                    the City      of King               Cove Alaska and                              the      Cold
                                            a




                                                                                                                                                                                             hazy kii             nart       is    in
  the           public     interest The OPLIV                                              does        not      r°colzaire        a public          interest               determination for the
  selection               of    aalaanaataccs                 that        do        mot include           the land               exchange                 Thus Congress                               has required the
  Department                    to identify                and           consider           fully      the      impacts              of such an
                                                                                                                                                exchange                                 bn           has    left      the final
  decision               as a policy choice                              on whether              to    proceed                  This          CID completes                         at iao   t°e      ltaireol
  under           the     OFILMA                  said        TEPA
                                                                                                                                                                                                                    laa°cicesaca




  Findings                and Reasons                        for the                Decision


  The           Service         has         evaluated                   the effects          of   proposed                 roads         through               lxetnhck             Refuge                 and Wilderness
  in   numerous                  analyses              since             1960         including            in     its      19£35       Comprehensive                            Conservation                       Plan and
  lhro ztph          the       completion                  of the current                    EIS The                  Service           has     consistently                       found           that the
  of                                                                                                                                                                                                                   impacts
       building            a proposed                    road on                the       wildlife                                 habitats         and
                                                                                                        rescrtaarces
                                                                                                                                                                   designated                 Wildeniess would




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 58 of 60
           Tab 29



Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 59 of 60
        Weve           undertaken a robust and                                transparent        public          process           to   review               the    matter from               all    sides and

         I    have   personally             visited          the    Refuge and                met with          the       King Cove and Cold                           Bay        communities                   to


         gain a      better       understanding                    of   their      concerns              said     Jewell After                          careful      consideration                   I   support

         the    Services           conclusion                that
                                                                     building           a road through                 the       Refuge would                      cause     irreversible                damage

         not only          to the      Refuge          itself        but      to the     wildlife          that      depend on               it     Izembek            is   an     extraordinary


         place         internationally                 recognized               as vital        to   a   rich    diversity             of    species                and     we owe            it    to future


         generations             to think         about longtern                       solutions         that    do not           insert a           road through                 the    middle           of    this


         Refuge and designated wilderness                                          I   understand          the       need        for reliable                methods of medical                          transport

         from King           Cove           but    I   have         concluded            that other            methods of               transport                 remain     that        could be

         improved           to    meet community                        needs


        Given        the    serious         concerns          raised           by King Cove residents                             the       Secretary              today     reiterated              the


         Departments                  commitment                to assist in identifying                        and        evaluating               options          that    would            improve

         access      to affordable                transportation                   and   health          care    for the          citizens              of   this   remote Alaska

         community                 She      noted       that       nothing             in the decision            precludes                 the     State         of Alaska             the   Aleutians

         East    Borough               or   the    communities                     of King Cove and Cold Bay from implementing                                                           another

         alternative         for transportation                      improvements                outside             of    the    Refuge                including           enhancements                   to the


         dock     at   Cold        Bay


                           continue         to    work        with        the State           of Alaska and                 local       communities                   to                      viable
                                                                                                                                                                            support

         alternatives            to   ensure continued                        transportation             and     infrastructure                    improvements                    for the          health      and

         safety      of King Cove residents                               added Jewell



        The Izembek               National             Wildlife          Refuge              established          in      1960         serves            as vital      habitat for shorebirds


         and waterfowl                     including           98 percent of the                     worlds population                            of    Pacific       black        brant            as    well       as


         grizzly       bear caribou                and       salmon These                    species       are       important              subsistence               resources for                 Native

         Alaskans           A     road would             have           permanently              bisected            the    isthmus where most of the                                    Refuges

         315000            acres      of congressionallydesignated                                   wilderness              are    located



        By     designating             this   area       as   wilderness                in    1980       the    most         protective                 category of public                    lands

         Congress recognized                       the       need       to protect           Izembek            as   a place where                      natural       processes            prevail          with

         few    signs       of    human           presence              At     the     core of       the areas            protected               are    internationally                 significant


         eelgrass          beds       in   Izembek           and        Kinzarof lagoons                   as well as adjacent                           wetlands            and uplands ofthe

                ow     isthmus             In addition              to the      brant         other                        that   depend on                   these    wetlands               and



        federallyprotected
                                                                                                         species                                                                                         eelgrass

         beds    include                                            Stellers            eiders       and        hundreds of thousands of                               other
                                   emperor geese
                           waterfowl              and shorebirds



        While                                            exchange would                                                                            of land
                     the
                            proposed          land
                                                                                              bring       many        more          acres                           into    the
                                                                                                                                                                                   Refuge System
         the    analysis          indicates         that the            increased                          could not compensate                                   for the    unique values of
                                                                                             acreage

                                                                                                                             proposed road would                              have
                           refuge lands                nor   the                              effects      that the                                                                      on        wildlife
         existing                                                       anticipated

         habitat       subsistence                resources              and wilderness                  values       of     the
                                                                                                                                    Refuge



        The     idea       of a road has been discussed                                 since    at least        the       1980s with King Cove                               residents


         expressing          interest         in    a road          to
                                                                         improve             access       to    Cold       Bay      and           its
                                                                                                                                                         airport
                                                                                                                                                                      for
                                                                                                                                                                             personal               medical

         and commercial                                       Alaska            Senator Ted Stevens                         spearheaded                      an   effort     in    1997       that        led
                                           purposes

         Congress           to    provide         over       $375         million            in federal
                                                                                                                funding           as    an        alternative          to    a road through                    the


         Izembek           Refuge and              Izembek               Wilderness             The funding                                          the      medical                                                the
                                                                                                                             upgraded                                        clinic           improved

         King Cove                            and                                                                    between King Cove and                                   Cold
                              airstrip
                                                         created          a    transportation
                                                                                                           link
                                                                                                                                                                                         Bay        via   an

         unpaved road from King Cove                                     to    a   hovercraft            and terminal During                             the      time      that    it   was        in


                            from 2007                   2010                                                                                                 every requested medical
                                                   to                   the    hovercraft
         operation                                                                                   successfully                completed
         evacuation



        In    November             2010       the       Aleutians              East Borough                decided           to   suspend                hovercraft          services              between

         King Cove and Cold                                   The Borough
                                                   Bay                                       has indicated                that if       a   proposed road was not constructed
              would                                                                                             between King Cove and                                  Cold
                           develop an                                                                                                                                              Bay
         it                                       alternative                                            link
                                                                          transportation

         Additionally                 the   Borough            has       stated that          an aluminum                   landing           craftpassenger                      ferry    could          be

         more     technically               and    financially viable                     than a hovercraft




Case 3:19-cv-00216-JWS Document 50-4 Filed 04/06/20 Page 60 of 60
